Exhibit 10.1

SECOND AMENDED AND RESTATED

REVOLVING CREDIT LOAN

AND

SECURITY AGREEMENT

STEEL CITY CAPITAL FUNDING, A DIVISION OF

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

WITH

INTELLIGROUP, INC.

AND

EMPOWER, INC.

(BORROWERS)

May 23, 2006




TABLE OF CONTENTS

I

DEFINITIONS.

1

1.1.

Accounting Terms.

1

1.2.

General Terms.

1

1.3.

Uniform Commercial Code Terms.

20

1.4.

Certain Matters of Construction.

20

 

 

 

II

ADVANCES, PAYMENTS.

21

2.1.

Revolving Advances.

21

2.2.

Procedure for Revolving Advances Borrowing.

21

2.3.

Disbursement of Advance Proceeds.

22

2.4.

[Loans.

22

2.5.

Maximum Advances.

22

2.6.

Repayment of Advances.

22

2.7.

Repayment of Excess Advances.

23

2.8.

Statement of Account.

23

2.9.

[Letters of Credit [and Acceptances].

23

2.10.

[Issuance of Letters of Credit[; Creation of Acceptances].

23

2.11.

[Requirements For Issuance of Letters of Credit [and Acceptances].

24

2.12.

Disbursements, Reimbursement.

24

2.13.

Repayment of Participation Advances.

26

2.14.

Documentation.

26

2.15.

Determination to Honor Drawing Request.

26

2.16.

Nature of Participation and Reimbursement Obligations.

26

2.17.

Indemnity.

28

2.18.

Liability for Acts and Omissions.

28

2.19.

Additional Payments.

29

2.20.

Manner of Borrowing and Payment.

29

2.21.

[Mandatory Prepayments.

31

2.22.

Use of Proceeds.

31

2.23.

Defaulting Lender.

32

 

 

 

III

INTEREST AND FEES.

33

3.1.

Interest.

33

3.2.

[Letter of Credit [and Acceptance] Fees.

33

3.3.

Closing Fee and Facility Fee.

34

3.4.

Collateral Evaluation Fee, Collateral Monitoring Fee and Fee Letter.

34

3.5.

Computation of Interest and Fees.

34

3.6.

Maximum Charges.

34

3.7.

Increased Costs.

34

3.8.

[Basis For Determining Interest Rate Inadequate or Unfair.

 

3.9.

Capital Adequacy.

35

3.10.

Gross Up for Taxes.

36

3.11.

Withholding Tax Exemption.

36

 

 

 

IV

COLLATERAL: GENERAL TERMS

37

4.1.

Security Interest in the Collateral.

37

i




4.2.

Perfection of Security Interest.

37

4.3.

Disposition of Collateral.

38

4.4.

Preservation of Collateral.

38

4.5.

Ownership of Collateral.

38

4.6.

Defense of Agent’s and Lenders’ Interests.

39

4.7.

Books and Records.

39

4.8.

Financial Disclosure.

39

4.9.

Compliance with Laws.

40

4.10.

Inspection of Premises.

40

4.11.

Insurance.

40

4.12.

Failure to Pay Insurance.

41

4.13.

Payment of Taxes.

41

4.14.

Payment of Leasehold Obligations.

41

4.15.

Receivables.

41

4.16.

Inventory.

44

4.17.

Maintenance of Equipment.

44

4.18.

Exculpation of Liability.

44

4.19.

Environmental Matters.

44

4.20.

Financing Statements.

46

 

 

 

V

REPRESENTATIONS AND WARRANTIES.

46

5.1.

Authority.

46

5.2.

Formation and Qualification.

47

5.3.

Survival of Representations and Warranties.

47

5.4.

Tax Returns.

47

5.5.

Financial Statements.

47

5.6.

Entity Names.

48

5.7.

O.S.H.A. and Environmental Compliance.

48

5.8.

Solvency; No Litigation, Violation, Indebtedness or Default.

48

5.9.

Patents, Trademarks, Copyrights and Licenses.

50

5.10.

Licenses and Permits.

50

5.11.

Default of Indebtedness.

50

5.12.

No Default.

50

5.13.

No Burdensome Restrictions.

50

5.14.

No Labor Disputes.

51

5.15.

Margin Regulations.

51

5.16.

Investment Company Act.

51

5.17.

Disclosure.

51

5.18.

[Delivery of Acquisition Agreement [and Subordinated Loan Documentation.

 

5.19.

Swaps.

51

5.20.

Conflicting Agreements.

51

5.21.

Application of Certain Laws and Regulations.

51

5.22.

Business and Property of Borrowers.

51

5.23.

Section 20 Subsidiaries.

52

5.24.

Anti-Terrorism Laws.

52

5.25.

Trading with the Enemy.

53

5.26.

Federal Securities Laws.

53

ii




VI

AFFIRMATIVE COVENANTS.

53

6.1.

Payment of Fees.

53

6.2.

Conduct of Business and Maintenance of Existence and Assets.

53

6.3.

Violations.

53

6.4.

Government Receivables.

53

6.5.

Financial Covenants.

54

6.6.

Execution of Supplemental Instruments.

54

6.7.

Payment of Indebtedness.

54

6.8.

Standards of Financial Statements.

54

6.9.

Federal Securities Laws.

54

6.10.

[Exercise of Rights.

 

 

 

 

VII

NEGATIVE COVENANTS.

54

7.1.

Merger, Consolidation, Acquisition and Sale of Assets.

54

7.2.

Creation of Liens.

55

7.3.

Guarantees.

55

7.4.

Investments.

55

7.5.

Loans.

55

7.6.

Capital Expenditures.

55

7.7.

[CORPORATE BORROWERS - Dividends.

55

7.8.

Indebtedness.

56

7.9.

Nature of Business.

56

7.10.

Transactions with Affiliates.

56

7.11.

Leases.

56

7.12.

Subsidiaries.

56

7.13.

Fiscal Year and Accounting Changes.

56

7.14.

Pledge of Credit.

56

7.15.

Amendment of [Articles of Incorporation, By-Laws] [Certificate of Formation,
Operating Agreement.

56

7.16.

Compliance with ERISA.

57

7.17.

Prepayment of Indebtedness.

57

7.18.

Anti-Terrorism Laws.

57

7.19.

Membership/Partnership Interests.

57

7.20.

Trading with the Enemy Act.

58

7.21.

[Subordinated Note.

 

7.22.

Other Agreements.

 

 

 

 

VIII

CONDITIONS PRECEDENT.

58

8.1.

Conditions to Initial Advances.

58

8.2.

Conditions to Each Advance.

60

8.3.

[Conditions to Each Equipment Loan.

 

 

 

 

IX

INFORMATION AS TO BORROWERS.

61

9.1.

Disclosure of Material Matters.

61

9.2.

Schedules.

61

9.3.

Environmental Reports.

61

9.4.

Litigation.

62

9.5.

Material Occurrences.

62

iii




9.6.

Government Receivables.

62

9.7.

Annual Financial Statements.

62

9.8.

Quarterly Financial Statements.

63

9.9.

Monthly Financial Statements.

63

9.10.

Other Reports.

63

9.11.

Additional Information.

63

9.12.

Projected Operating Budget.

63

9.13.

Variances From Operating Budget.

63

9.14.

Notice of Suits, Adverse Events.

64

9.15.

ERISA Notices and Requests.

64

9.16.

Additional Documents.

64

 

 

 

X

EVENTS OF DEFAULT.

65

10.1.

Nonpayment.

65

10.2.

Breach of Representation.

65

10.3.

Financial Information.

65

10.4.

Judicial Actions.

65

10.5.

Noncompliance.

65

10.6.

Judgments.

65

10.7.

Bankruptcy.

66

10.8.

Inability to Pay.

66

10.9.

Affiliate Bankruptcy.

66

10.10.

Material Adverse Effect.

66

10.11.

Lien Priority.

66

10.12.

[Subordinated Loan Default.

 

10.13.

Cross Default.

66

10.14.

[Breach of Guaranty.

66

10.15.

Change of Ownership.

66

10.16.

Invalidity.

66

10.17.

Licenses.

67

10.18.

Seizures.

67

10.19.

Operations.

67

10.20.

Pension Plans.

67

 

 

 

XI

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

67

11.1.

Rights and Remedies.

67

11.2.

Agent’s Discretion.

69

11.3.

Setoff.

69

11.4.

Rights and Remedies not Exclusive.

69

11.5.

Allocation of Payments After Event of Default.

69

 

 

 

XII

WAIVERS AND JUDICIAL PROCEEDINGS.

70

12.1.

Waiver of Notice.

70

12.2.

Delay.

70

12.3.

Jury Waiver.

71

 

 

 

XIII

EFFECTIVE DATE AND TERMINATION.

71

13.1.

Term.

71

13.2.

Termination.

71

iv




XIV

REGARDING AGENT.

72

14.1.

Appointment.

72

14.2.

Nature of Duties.

72

14.3.

Lack of Reliance on Agent and Resignation.

73

14.4.

Certain Rights of Agent.

73

14.5.

Reliance.

73

14.6.

Notice of Default.

74

14.7.

Indemnification.

74

14.8.

Agent in its Individual Capacity.

74

14.9.

Delivery of Documents.

74

14.10.

Borrowers’ Undertaking to Agent.

74

14.11.

No Reliance on Agent’s Customer Identification Program.

74

14.12.

Other Agreements.

75

 

 

 

XV

BORROWING AGENCY.

75

15.1.

Borrowing Agency Provisions.

75

15.2.

Waiver of Subrogation.

76

 

 

 

XVI

MISCELLANEOUS.

76

16.1.

Governing Law.

76

16.2.

Entire Understanding.

77

16.3.

Successors and Assigns; Participations; New Lenders.

79

16.4.

Application of Payments.

80

16.5.

Indemnity.

80

16.6.

Notice.

81

16.7.

Survival.

83

16.8.

Severability.

83

16.9.

Expenses.

83

16.10.

Injunctive Relief.

84

16.11.

Consequential Damages.

84

16.12.

Captions.

84

16.13.

Counterparts; Facsimile Signatures.

84

16.14.

Construction.

84

16.15.

Confidentiality; Sharing Information.

84

16.16.

Publicity.

85

16.17.

Certifications From Banks and Participants; US PATRIOT Act.

85

 

 

 

XVII

CONTINUING NATURE OF OBLIGATIONS AND SECURITY INTEREST

 

17.1

Amendment and Restatement

85

17.2

Continuing Obligations

85

17.3

Continuing Security Interests

85

v




SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN
AND
SECURITY AGREEMENT

          Second Amended and Restated Revolving Credit Loan and Security
Agreement (this “Agreement”) dated as of May 23, 2006 among INTELLIGROUP, INC.,
a corporation organized under the laws of the State of New Jersey
(“Intelligroup”) and EMPOWER, INC., a corporation organized under the laws of
the State of Michigan (“Empower”) (Empower and Intelligroup each a “Borrower”
and, collectively, “Borrowers”), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and STEEL CITY CAPITAL FUNDING, a division of PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).

          A.       Borrower and PNC, as a Lender and as Agent for Lenders, are
parties to the Existing Loan Agreement (as defined below).

          B.       Borrower and PNC have agreed that their revolving credit and
other commercial financing facilities shall be transferred to the Steel City
Capital Funding Division of PNC.

          C.      Borrower and PNC have also agreed to amend certain of the
terms and conditions of the Existing Loan Agreement and have determined that it
is in the best interest of the parties to amend and restate the Existing Loan
Agreement in its entirety.

          NOW THEREFORE, IN CONSIDERATION of the mutual covenants and
undertakings herein contained, Borrowers, Lenders and Agent hereby agree as
follows:

I

DEFINITIONS.

          1.1.     Accounting Terms.  As used in this Agreement, the Other
Documents or any certificate, report or other document made or delivered
pursuant to this Agreement, accounting terms not defined in Section 1.2 or
elsewhere in this Agreement and accounting terms partly defined in Section 1.2
to the extent not defined, shall have the respective meanings given to them
under GAAP; provided, however, whenever such accounting terms are used for the
purposes of determining compliance with financial covenants in this Agreement,
such accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrowers for the fiscal year
ended December 31, 2005.

          1.2.     General Terms.  For purposes of this Agreement the following
terms shall have the following meanings:

          “Accountants” shall have the meaning set forth in Section 9.7 hereof.




          “Advance Rates” shall mean, collectively, the Receivables Advance Rate
and the Inventory Advance Rate.

          “Advances” shall mean the Revolving Advances and Letters of Credit.

          “Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.  Notwithstanding the foregoing definition, any Person who
may be deemed to control Intelligroup by virtue of owning five percent (5%) or
more of Intelligroup’s outstanding common stock shall be deemed an Affiliate
only for the purposes of the definition of Eligible Receivables (clause (a)
thereof) and for the purposes of Sections 7.5 “Loans” and 7.10 “Transactions
with Affiliates”.

          “Agent” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.

          “Agreement” shall mean this Revolving Credit Loan and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

          “Alternate Termination Date” shall have the meaning set forth in
Section 13.1 hereof.

           “Anti-Terrorism Laws” shall mean any Applicable Laws relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
PATRIOT Act, the Applicable Laws comprising or implementing the Bank Secrecy
Act, and the Applicable Laws administered by the United States Treasury
Department’s Office of Foreign Asset Control (as any of the foregoing Applicable
Laws may from time to time be amended, renewed, extended, or replaced).

          “Applicable Law” shall mean all laws, rules and regulations applicable
to the Person, conduct, transaction, covenant, Other Document or contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Body, and all orders,
judgments and decrees of all courts and arbitrators.

          “Authority” shall have the meaning set forth in Section 4.19(d).

          “Base Rate” shall mean the base commercial lending rate of PNC as
publicly announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

2




          “Blocked Account Bank” shall have the meaning set forth in Section
4.15(h).

          “Blocked Accounts” shall have the meaning set forth in Section
4.15(h).

          “Blocked Person” shall have the meaning set forth in Section 5.23(b)
hereof.

          “Borrower” or “Borrowers” shall have the meaning set forth in the
preamble to this Agreement and shall extend to all successors and assigns of
such Persons consented to by Agent and Lenders in accordance with Section 16.3.

          “Borrowers’ Account” shall have the meaning set forth in Section 2.8.

          “Borrowers on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of all or some of the financial records of the Borrowers
and their respective Subsidiaries.

          “Borrowing Agent” shall mean Intelligroup.

          “Borrowing Base Certificate” shall mean a certificate in substantially
the form of Exhibit 1.2 duly executed by the President, Chief Financial Officer
or Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.

          “Business Day” shall mean any day other than Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required by law to be
closed for business in East Brunswick, New Jersey.

          “Capital Expenditures” shall mean expenditures made or liabilities
incurred for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations,
which, in accordance with GAAP, would be classified as capital expenditures.

          “Capitalized Lease Obligation” shall mean any Indebtedness of any
Borrower represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.

          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

          “Change of Management” shall mean any change in any of the members of
Borrowers’ executive team who holds the position of Chief Executive Officer,
President or Chief Financial Officer, which it is not acceptable to Agent in its
discretion.

          “Charges” shall mean all taxes, charges, fees, imposts, levies or
other assessments, including all net income, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation and property taxes, custom
duties, fees, assessments, liens, claims and charges of any kind whatsoever,
together with any

3




interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.

          “Closing Date” shall mean May 23, 2006 or such other date as may be
agreed to by the parties hereto.

          “Code” shall mean the Internal Revenue Code of 1986, as the same may
be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

          “Collateral” shall mean and include:

 

                    (a)          all Receivables;

 

 

 

                    (b)          all Equipment;

 

 

 

                    (c)          all General Intangibles;

 

 

 

                    (d)          all Inventory;

 

 

 

                    (e)          all Investment Property;

 

 

 

                    (f)          all Subsidiary Stock;

 

 

 

                    (g)          all of each Borrower’s right, title and
interest in and to, whether now owned or hereafter acquired and wherever
located, (i) its respective goods and other property including, but not limited
to, all merchandise returned or rejected by Customers, relating to or securing
any of the Receivables; (ii) all of each Borrower’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Borrower from any Customer relating to
the Receivables; (iv) other property, including warranty claims, relating to any
goods securing the Obligations; (v) all of each Borrower’s contract rights,
rights of payment which have been earned under a contract right, instruments
(including promissory notes), documents, chattel paper (including electronic
chattel paper), warehouse receipts, deposit accounts, letters of credit and
money; (vi) all commercial tort claims (whether now existing or hereafter
arising); (vii) if and when obtained by any Borrower, all real and personal
property of third parties in which such Borrower has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or real property now owned or hereafter acquired
in which any Borrower has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Borrower;

 

 

 

                    (h)          all of each Borrower’s ledger sheets, ledger
cards, files, correspondence, records, books of account, business papers,
computers, computer software (owned by any Borrower or in which it has an
interest), computer programs, tapes, disks and documents relating to (a), (b),
(c), (d), (e), (f) or (g) of this Paragraph; and

4




 

                    (i)          all proceeds and products of (a), (b), (c),
(d), (e), (f), (g) and (h) in whatever form, including, but not limited to: 
cash, deposit accounts (whether or not comprised solely of proceeds),
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), negotiable instruments and other instruments for the payment of
money, chattel paper, security agreements, documents, eminent domain proceeds,
condemnation proceeds and tort claim proceeds.

          “Commitment Percentage” of any Lender shall mean the percentage set
forth below such Lender’s name on the signature page hereof as same may be
adjusted upon any assignment by a Lender pursuant to Section 16.3(b) hereof.

          “Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

          “Compliance Certificate” shall mean a compliance certificate to be
signed by the Chief Financial Officer or Controller of Borrowing Agent, which
shall state that, based on an examination sufficient to permit such officer to
make an informed statement, no Default or Event of Default exists, or if such is
not the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Borrowers with
respect to such default and, such certificate shall have appended thereto
calculations which set forth Borrowers’ compliance with the requirements or
restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11.

          “Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

          “Consigned Inventory” shall mean Inventory of any Borrower that is in
the possession of another Person on a consignment, sale or return, or other
basis that does not constitute a final sale and acceptance of such Inventory.

          “Controlled Group” shall mean, at any time, each Borrower and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all other entities which,
together with any Borrower, are treated as a single employer under Section 414
of the Code.

          “Customer” shall mean and include the account debtor with respect to
any Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

5




          “Default” shall mean an event, circumstance or condition which, with
the giving of notice or passage of time or both, would constitute an Event of
Default.

          “Default Rate” shall have the meaning set forth in Section 3.1 hereof.

          “Defaulting Lender” shall have the meaning set forth in Section
2.23(a) hereof.

          “Depository Accounts” shall have the meaning set forth in Section
4.15(h) hereof.

          “Documents” shall have the meaning set forth in Section 8.1(c) hereof.

          “Dollar” and the sign “$” shall mean lawful money of the United States
of America.

          “Drawing Date” shall have the meaning set forth in Section 2.12(b)
hereof.

          “Earnings Before Interest and Taxes” shall mean for any period the sum
of (i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses, plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes actually paid.

          “EBITDA” shall mean for any period the sum of (i) Earnings Before
Interest and Taxes for such period plus (ii) depreciation expenses for such
period, plus (iii) amortization expenses for such period.

          “Eligible Receivables” shall mean and include with respect to each
Borrower, each Receivable of such Borrower arising in the Ordinary Course of
Business and which Agent, in its sole credit judgment, shall deem to be an
Eligible Receivable, based on such considerations as Agent may from time to time
deem appropriate.  A Receivable shall not be deemed eligible unless such
Receivable is subject to Agent’s first priority perfected security interest and
no other Lien (other than Permitted Encumbrances), and is evidenced by an
invoice or other documentary evidence satisfactory to Agent.  In addition, no
Receivable shall be an Eligible Receivable if:

 

                    (a)          it arises out of a sale made by any Borrower to
an Affiliate of any Borrower or to a Person controlled by an Affiliate of any
Borrower;

 

 

 

                    (b)          it is due or unpaid more than sixty (60) days
after the original due date or one hundred and fifty (150) days from invoice
date;

 

 

 

                    (c)          fifty percent (50%) or more of the Receivables
from such Customer are not deemed Eligible Receivables hereunder, however such
percentage may, in Agent’s sole discretion, be increased or decreased from time
to time;

 

 

 

                    (d)          any covenant, representation or warranty
contained in this Agreement with respect to such Receivable has been breached;

6




 

                    (e)          the Customer shall (i) apply for, suffer, or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

 

 

 

                    (f)          the sale is to a Customer outside the
continental United States of America, unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Agent in its sole
discretion;

 

 

 

                    (g)          the sale to the Customer is on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment or any other
repurchase or return basis or is evidenced by chattel paper;

 

 

 

                    (h)          Agent believes, in its sole judgment, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;

 

 

 

                    (i)          the Customer is the United States of America,
any state or any department, agency or instrumentality of any of them, unless
the applicable Borrower assigns its right to payment of such Receivable to Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances;

 

 

 

                    (j)          the goods giving rise to such Receivable have
not been delivered to and accepted by the Customer or the services giving rise
to such Receivable have not been performed by the applicable Borrower and
accepted by the Customer or the Receivable otherwise does not represent a final
sale;

 

 

 

                    (k)          the Receivable is subject to any offset,
deduction, defense, dispute, or counterclaim, the Customer is also a creditor or
supplier of a Borrower or the Receivable is contingent in any respect or for any
reason;

 

 

 

                    (l)          the applicable Borrower has made any agreement
with any Customer for any deduction therefrom, except for discounts or
allowances made in the Ordinary Course of Business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the face value
of each respective invoice related thereto;

 

 

 

                    (m)          any return, rejection or repossession of the
merchandise has occurred or the rendition of services has been disputed;

 

 

 

                    (n)          such Receivable is not payable to a Borrower;
or

7




 

                    (o)          such Receivable is not otherwise satisfactory
to Agent as determined in good faith by Agent in the exercise of its discretion
in a reasonable manner.

          “Eligible Unbilled Receivables” shall mean Eligible Receivables which
have not been invoiced but for which the work has been performed and which shall
be billed not more than forty-five (45) days after such Account is first
included on the Borrowing Base Certificate or otherwise reported to Agent as
Collateral.

          “Environmental Complaint” shall have the meaning set forth in Section
4.19(d) hereof.

          “Environmental Laws” shall mean all federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

          “Equipment” shall mean and include as to each Borrower all of such
Borrower’s goods (other than Inventory) whether now owned or hereafter acquired
and wherever located including all equipment, machinery, apparatus, motor
vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

          “Equity Interests” of any Person shall mean any and all shares, rights
to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act).

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time and the rules and regulations promulgated
thereunder.

          “Event of Default” shall have the meaning set forth in Article X
hereof.

          “Exchange Act” shall have the mean the Securities Exchange Act of
1934, as amended.

          “Executive Order No. 13224” shall mean the Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

          “Existing Letters of Credit” shall mean those Letters of Credit which
are outstanding on the Closing Date, issued pursuant to the Existing Letter of
Credit and listed on Schedule 1-L/C attached hereto and made a part hereof.

          “Existing Loan Agreement” shall mean that certain Amended and Restated
Revolving Credit Loan and Security Agreement dated May 31, 2000, as amended by a
First Amendment to Loan Agreement and Waiver Agreement dated March 27, 2002, a
Second Amendment to Loan Agreement and Waiver Agreement dated January 6 2003, a
Third Amendment to Loan

8




Documents dated July 21, 2003, a Fourth Amendment to Loan Documents and Waiver
Agreement dated as of October 22, 2003, a Fifth Amendment to Loan Documents and
Waiver Agreement dated as of September 29, 2004, and a Sixth Amendment to Loan
Documents dated as of September 27, 2005.

          “Existing Loans” shall mean the Revolving Advances which were advanced
to Intelligroup pursuant to the Existing Loan Agreement and which have an
outstanding principal balance of ______________ Dollars ($______________) as of
the Closing Date, together with interest which has accrued and which is unpaid
to the Closing Date pursuant to the Existing Loan Agreement.

          “Federal Funds Effective Rate” for any day shall mean the rate per
annum (based on a year of 360 days and actual days elapsed and rounded upward to
the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or
any successor) on such day as being the weighted average of the rates on
overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

          “Federal Funds Open Rate” shall mean the rate per annum determined by
the Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the “open” rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler Corporation, any successor entity thereto, or
any other broker selected by the Agent, as set forth on the applicable Telerate
display page; provided, however; that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.

          “Fixed Charge Coverage Ratio” shall mean and include, with respect to
any fiscal period, the ratio of (a) EBITDA plus capitalized lease payments
during such period, minus capitalized expenditures made during such period minus
cash taxes paid during such period to (b) all Senior Debt Payments plus all
Subordinated Debt Payments made during such period.

          “Foreign Subsidiary” of any Person, shall mean any Subsidiary of such
Person that is not organized or incorporated in the United States or any State
or territory thereof.

          “Formula Amount” shall have the meaning set forth in Section 2.1(a).

          “Funded Debt” shall mean, with respect to any Person, without
duplication, all Indebtedness for borrowed money evidenced by notes, bonds,
debentures, or similar evidences of Indebtedness that by its terms matures more
than one year from, or is directly or indirectly renewable or extendible at such
Person’s option under a revolving credit or similar agreement

9




obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, and specifically including Capitalized
Lease Obligations, current maturities of long-term debt, revolving credit and
short-term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrower, the Obligations and, without duplication,
Indebtedness consisting of guaranties of Funded Debt of other Persons.

          “GAAP” shall mean generally accepted accounting principles in the
United States of America in effect from time to time.

          “General Intangibles” shall mean and include as to each Borrower all
of such Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).

          “Governmental Acts” shall have the meaning set forth in Section 2.17.

          “Governmental Body” shall mean any nation or government, any state or
other political subdivision thereof or any entity, authority, agency, division
or department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

          “Guarantor” shall mean any of Borrowers’ Subsidiaries organized under
the laws of one of the United States identified as guarantors on Schedule 5.2(b)
and any other Person who may hereafter guarantee payment or performance of the
whole or any part of the Obligations and “Guarantors” means collectively all
such Persons.

          “Guarantor Security Agreement” shall mean any Security Agreement
executed by any Guarantor in favor of Agent securing the Guaranty of such
Guarantor.

          “Guaranty” shall mean any guaranty of the obligations of Borrowers
executed by a Guarantor in favor of Agent for its benefit and for the ratable
benefit of Lenders.

          “Hazardous Discharge” shall have the meaning set forth in Section
4.19(d) hereof.

          “Hazardous Substance” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances or
related materials as defined in CERCLA, the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Sections 1801, et  seq.), RCRA, Articles 15 and 27 of
the New York State Environmental Conservation Law or any other applicable
Environmental Law and in the regulations adopted pursuant thereto.

10




          “Hazardous Wastes” shall mean all waste materials subject to
regulation under CERCLA, RCRA or applicable state law, and any other applicable
Federal and state laws now in force or hereafter enacted relating to hazardous
waste disposal.

          “Hedge Liabilities” shall have the meaning provided in the definition
of “Lender-Provided Interest Rate Hedge”.

          “Indebtedness” of a Person at a particular date shall mean all
obligations of such Person which in accordance with GAAP would be classified
upon a balance sheet as liabilities (except capital stock and surplus earned or
otherwise) and in any event, without limitation by reason of enumeration, shall
include all indebtedness, debt and other similar monetary obligations of such
Person whether direct or guaranteed, and all premiums, if any, due at the
required prepayment dates of such indebtedness, and  all indebtedness secured by
a Lien on assets owned by such Person, whether or not such indebtedness actually
shall have been created, assumed or incurred by such Person.  Any indebtedness
of such Person resulting from the acquisition by such Person of any assets
subject to any Lien shall be deemed, for the purposes hereof, to be the
equivalent of the creation, assumption and incurring of the indebtedness secured
thereby, whether or not actually so created, assumed or incurred.

          “Ineligible Security” shall mean any security which may not be
underwritten or dealt in by member banks of the Federal Reserve System under
Section 16 of the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as
amended.

          “Intellectual Property” shall mean property constituting under any
Applicable Law a patent, patent application, copyright, trademark, service mark,
trade name, mask work, trade secret or license or other right to use any of the
foregoing.

          “Intellectual Property Claim” shall mean the assertion by any Person
of a claim (whether asserted in writing, by action, suit or proceeding or
otherwise) that any Borrower’s ownership, use, marketing, sale or distribution
of any Inventory, Equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.

          “Interest Rate Hedge” shall mean an interest rate exchange, collar,
cap, swap, adjustable strike cap, adjustable strike corridor or similar
agreements entered into by any Borrower or its Subsidiaries in order to provide
protection to, or minimize the impact upon, such Borrower, any Guarantor and/or
their respective Subsidiaries of increasing floating rates of interest
applicable to Indebtedness.

          “Inventory” shall mean and include as to each Borrower all of such
Borrower’s now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.

11




          “Investment Property” shall mean and include as to each Borrower, all
of such Borrower’s now owned or hereafter acquired securities (whether
certificated or uncertificated), securities entitlements, securities accounts,
commodities contracts and commodities accounts.

          “Issuer” shall mean any Person who issues a Letter of Credit and/or
accepts a draft pursuant to the terms hereof.

          “Lender” and “Lenders” shall have the meaning ascribed to such term in
the preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

          “Lender-Provided Interest Rate Hedge” shall mean an Interest Rate
Hedge which is provided by any Lender and with respect to which the Agent
confirms meets the following requirements: such Interest Rate Hedge (i) is
documented in a standard International Swap Dealer Association Agreement, (ii)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (iii) is entered into
for hedging (rather than speculative) purposes.  The liabilities of any Borrower
to the provider of any Lender-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under the
Guaranty and secured obligations under the Guarantor Security Agreement and
otherwise treated as Obligations for purposes of each of the Other Documents.
The Liens securing the Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents.

          “Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).

          “Letter of Credit Fees” shall have the meaning set forth in Section
3.2.

          “Letter of Credit Sublimit” shall mean Two Million Dollars
($2,000,000.00).

          “Letters of Credit” shall have the meaning set forth in Section 2.9.

          “License Agreement” shall mean any agreement between any Borrower and
a Licensor pursuant to which such Borrower is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Borrower or otherwise in connection with
such Borrower’s business operations.

          “Licensor” shall mean any Person from whom any Borrower obtains the
right to use (whether on an exclusive or non-exclusive basis) any Intellectual
Property in connection with such Borrower’s manufacture, marketing, sale or
other distribution of any Inventory or otherwise in connection with such
Borrower’s business operations.

          “Licensor/Agent Agreement” shall mean an agreement between Agent and a
Licensor, in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-à-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

12




          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

          “Lien Waiver Agreement” shall mean an agreement which is executed in
favor of Agent by a Person who owns or occupies premises at which any Collateral
may be located from time to time and by which such Person shall waive any Lien
that such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.

          “Material Adverse Effect” shall mean a material adverse effect on (a)
the condition, results of operations, assets, or business of any Borrower or of
the Guarantors (taken as a whole), (b) any Borrower’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms thereof,
(c) the value of the Collateral, or Agent’s Liens on the Collateral or the
priority of any such Lien or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement and the Other
Documents.

          “Maximum Face Amount” shall mean, with respect to any outstanding
Letter of Credit, the face amount of such Letter of Credit including all
automatic increases provided for in such Letter of Credit, whether or not any
such automatic increase has become effective.

          “Maximum Revolving Advance Amount” shall mean Fifteen Million Dollars
($15,000,000.00).

          “Maximum Undrawn Amount” shall mean with respect to any outstanding
Letter of Credit, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.

          “Minimum Loan Amount” shall mean (i) From and including the Closing
Date to the date which is the one-year anniversary of the Closing Date, Five
Million Dollars ($5,000,000.00), and (ii) from and including the day which is
the one-year anniversary of the Closing Date through and including the date upon
which all of the Obligations are paid in full and this Agreement terminated, Two
Million Five Hundred Thousand Dollars ($2,500,000.00).

          “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.

          “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including any Borrower or any member of the Controlled
Group) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.

          “Note” shall mean the Revolving Credit Note.

13




          “Obligations” shall mean and include any and all loans, advances,
debts, liabilities, obligations, covenants and duties owing by any Borrower to
Lenders or Agent or to any other direct or indirect subsidiary or affiliate of
Agent or any Lender of any kind or nature, present or future (including any
interest or other amounts accruing thereon after maturity, or after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest or other amounts is allowed in
such proceeding), whether or not evidenced by any note, guaranty or other
instrument, whether arising under any agreement, instrument or document,
(including this Agreement and the Other Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lenders non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Agent or Lenders and any Borrower and any amendments,
extensions, renewals or increases and all costs and expenses of Agent and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent or Lenders to perform acts or refrain from taking any
action.

          “Ordinary Course of Business” shall mean with respect to any Borrower,
the ordinary course of such Borrower’s business as conducted on the Closing
Date.

          “Other Documents” shall mean the Note, any Pledge Agreement or
reaffirmation of same, any Guaranty, any Guarantor Security Agreement, any
Lender-Provided Interest Rate Hedge and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.

          “Out-of-Formula Loans” shall have the meaning set forth in Section
16.2(b).

          “Parent” of any Person shall mean a corporation or other entity
owning, directly or indirectly at least 50% of the shares of stock or other
ownership interests having ordinary voting power to elect a majority of the
directors of the Person, or other Persons performing similar functions for any
such Person.

14




          “Participant” shall mean each Person who shall be granted the right by
any Lender to participate in any of the Advances and who shall have entered into
a participation agreement in form and substance satisfactory to such Lender.

          “Participation Advance” shall have the meaning set forth in Section
2.12(d).

          “Participation Commitment” shall mean each Lender’s obligation to buy
a participation of the Letters of Credit issued hereunder.

          “Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.

          “Pension Benefit Plan” shall mean at any time any employee pension
benefit plan (including a Multiple Employer Plan, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code and either (i) is maintained by any
member of the Controlled Group for employees of any member of the Controlled
Group; or (ii) has at any time within the preceding five years been maintained
by any entity which was at such time a member of the Controlled Group for
employees of any entity which was at such time a member of the Controlled Group.

          “Permitted Acquisition” shall mean and include the acquisition by
either Borrower of all or substantially all of the assets or capital stock of a
Person at such time as the following conditions are satisfied:

                              (a)          No Default or Event of Default shall
have occurred and be continuing;

                              (b)          Undrawn Availability, after giving
effect to the acquisition in question, shall equal or exceed the sum of Three
Million Dollars ($3,000,000.00);

                              (c)          Any new Subsidiary of Borrower
resulting from such acquisition, if formed under the laws of a United States
jurisdiction, shall become a Guarantor and shall execute and deliver a Guaranty
and a Guarantor’s Security Agreement in form and substance acceptable to Agent
in its discretion;

                              (d)          Such Borrower shall pledge one
hundred percent (100%) of the issued and Outstanding stock of such Subsidiary
(or not less than sixty five percent (65%) in the case of a Subsidiary formed in
a jurisdiction outside the United States) to Agent pursuant to a pledge
agreement in form and substance acceptable to Agent in its discretion;

                              (e)          After giving effect to such
acquisition, not more than five million dollars ($5,000,000.00) of Revolving
Advances in the aggregate shall be outstanding with respect to funds used for
the purpose of making acquisitions; and

15




                              (f)          The Required Lenders shall have given
their prior written consent to such acquisition after an examination of a
Borrowing Base Certificate to confirm Undrawn Availability which shall be
delivered to Agent and Lenders not less than five (5) Business Days prior to the
acquisition.

          “Permitted Encumbrances” shall mean (a) Liens in favor of Agent for
the benefit of Agent and Lenders; (b) Liens for taxes, assessments or other
governmental charges not delinquent or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by Borrowers; provided, that, the Lien shall have no effect on the
priority of the Liens in favor of Agent or the value of the assets in which
Agent has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (c) Liens disclosed in the financial statements referred to in Section
5.5, the existence of which Agent has consented to in writing; (d) deposits or
pledges to secure obligations under worker’s compensation, social security or
similar laws, or under unemployment insurance; (e) deposits or pledges to secure
bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, surety and appeal bonds and other obligations of
like nature arising in the Ordinary Course of Business; (f) Liens arising by
virtue of the rendition, entry or issuance against any Borrower or any
Subsidiary, or any property of any Borrower or any Subsidiary, of any judgment,
writ, order, or decree for so long as each such Lien (i) is in existence for
less than 20 consecutive days after it first arises or is being Properly
Contested and (ii) is at all times junior in priority to any Liens in favor of
Agent; (g) mechanics’, workers’, materialmen’s or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are not due or
which are being contested in good faith by the applicable Borrower; (h) Liens
placed upon fixed assets hereafter acquired to secure a portion of the purchase
price thereof, provided that (x) any such lien shall not encumber any other
property of any Borrower and (y) the aggregate amount of Indebtedness secured by
such Liens incurred as a result of such purchases during any fiscal year shall
not exceed the amount provided for in Section 7.6; (i) other Liens incidental to
the conduct of any Borrower’s business or the ownership of its property and
assets which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and which do not in the aggregate materially
detract from Agent’s or Lenders’ rights in and to the Collateral or the value of
any Borrower’s property or assets or which do not materially impair the use
thereof in the operation of any Borrower’s business; and (j) Liens disclosed on
Schedule 1.2.

          “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

          “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Benefit Plan), maintained for
employees of any Borrower or any member of the Controlled Group or any such Plan
to which any Borrower or any member of the Controlled Group is required to
contribute on behalf of any of its employees.

          “PNC” shall have the meaning set forth in the preamble to this
Agreement and shall extend to all of its successors and assigns.

16




          “Properly Contested” shall mean, in the case of any Indebtedness of
any Person (including any taxes) that is not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay same
or concerning the amount thereof, (i) such Indebtedness is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (ii) such Person has established appropriate reserves as
shall be required in conformity with GAAP; (iii) the non-payment of such
Indebtedness could not reasonably be expected to have a Material Adverse Effect
and will not result in the forfeiture of any assets of such Person; (iv) no Lien
is imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness results from, or is determined by the entry,
rendition or issuance against a Person or any of its assets of a judgment, writ,
order or decree, enforcement of such judgment, writ, order or decree is stayed
pending a timely appeal or other judicial review; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to such Person,
such Person forthwith pays such Indebtedness and all penalties, interest and
other amounts due in connection therewith.

          “Projections” shall have the meaning set forth in Section 5.5(a)
hereof.

          “Purchasing Lender” shall have the meaning set forth in Section 16.3
hereof.

          “RCRA” shall mean the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq., as same may be amended from time to time.

          “Real Property” shall mean all of each Borrower’s right, title and
interest in and to the owned and leased premises identified on Schedule 4.5
hereto.

          “Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

          “Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

          “Reimbursement Obligation” shall have the meaning set forth in Section
2.12(b)hereof.

          “Release” shall have the meaning set forth in Section 5.7(c)(i)
hereof.

          “Reportable Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.

17




          “Required Lenders” shall mean Lenders holding at least fifty-one
percent  (51%) of the Advances and, if no Advances are outstanding, shall mean
Lenders holding at lease fifty-one percent (51%) of the Commitment Percentages;
provided, however, if there are fewer than three (3) Lenders, Required Lenders
shall mean all Lenders.

          “Revolving Advances” shall mean Advances made other than Letters of
Credit.

          “Revolving Credit Note” shall mean the promissory note referred to in
Section 2.1(a) hereof.

          “Revolving Interest Rate” shall mean an interest rate per annum equal
to the sum of the Base Rate plus two percent (2%).

          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.

          “Section 20 Subsidiary” shall mean the Subsidiary of the bank holding
company controlling PNC, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

          “Securities Act” shall mean the Securities Act of 1933, as amended.

          “Settlement Date” shall mean the Closing Date and thereafter Wednesday
or Thursday of each week or more frequently if Agent deems appropriate unless
such day is not a Business Day in which-h case it shall be the next succeeding
Business Day.

          “Subsidiary” of any Person shall mean a corporation or other entity of
whose Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

          “Subsidiary Stock” shall mean all of the issued and outstanding Equity
Interests of any Subsidiary owned by any Borrower (not to exceed 65% of the
Equity Interests of any Foreign Subsidiary).

          “Tangible Net Worth” shall mean, at a particular date, (a) the
aggregate amount of all assets of Borrowers on a Consolidated Basis as may be
properly classified as such in accordance with GAAP consistently applied
excluding such other assets as are properly classified as intangible assets
under GAAP, less (b) the aggregate amount of all liabilities of Borrowers on a
Consolidated Basis.

          “Term” shall have the meaning set forth in Section 13.1 hereof.

          “Termination Event” shall mean (i) a Reportable Event with respect to
any Plan or Multiemployer Plan; (ii) the withdrawal of any Borrower or any
member of the Controlled Group from a Plan or Multiemployer Plan during a plan
year in which such entity was a “substantial employer” as defined in Section
4001(a)(2) of ERISA; (iii) the providing of notice of intent to terminate a Plan
in a distress termination described in Section 4041(c) of ERISA; (iv)

18




the institution by the PBGC of proceedings to terminate a Plan or Multiemployer
Plan; (v) any event or condition (a) which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan, or (b) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi)
the partial or complete withdrawal within the meaning of Sections 4203 and 4205
of ERISA, of any Borrower or any member of the Controlled Group from a
Multiemployer Plan.

          “Toxic Substance” shall mean and include any material present on the
Real Property or the Leasehold Interests which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances.  “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

          “Trading with the Enemy Act” shall mean the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any enabling legislation or executive order relating
thereto.

          “Transferee” and “Transferees” shall have the meaning set forth in
Section 16.3(c) hereof.

          “Undrawn Availability” at a particular date shall mean an amount equal
to (a) the lesser of (i) the Formula Amount plus the redemption value of the
BlackRock Account (specifically Account No. 26198) and (ii) the Maximum
Revolving Advance Amount, minus (b) the sum of (i) the outstanding amount of
Advances plus (ii) all amounts due and owing to Borrowers’ trade creditors which
are outstanding sixty (60) days beyond normal trade terms, plus (iii) fees and
expenses for which Borrowers are liable hereunder but which have not been paid
or charged to Borrowers’ Account.

          “Uniform Commercial Code” shall have the meaning set forth in Section
1.3 hereof.

          “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

          “Week” shall mean the time period commencing with the opening of
business on a Wednesday and ending on the end of business the following Tuesday.

          1.3.     Uniform Commercial Code Terms.  All terms used herein and
defined in the Uniform Commercial Code as adopted in the State of New York from
time to time (the “Uniform Commercial Code”) shall have the meaning given
therein unless otherwise defined herein.  Without limiting the foregoing, the
terms “accounts”, “chattel paper”, “instruments”, “general intangibles”,
“payment intangibles”, “supporting obligations”, “securities”, “investment
property”, “documents”, “deposit accounts”, “software”, “letter of credit
rights”, “inventory”, “equipment” and “fixtures”, as and when used in the
description of Collateral shall have the meanings given to such terms in
Articles 8 or 9 of the Uniform Commercial Code.  To the extent the definition of
any category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.

19




          1.4.     Certain Matters of Construction.  The terms “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision.  All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement.  Any pronoun used shall be deemed to cover all
genders.  Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.  All references herein to the time of
day shall mean the time in New York City, New York, U.S.A.  Whenever the words
“including” or “include” shall be used, such words shall be understood to mean
“including, without limitation” or “include, without limitation”.  A Default or
Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders.  Any Lien referred to in this Agreement or any
of the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of any Borrower are used in this Agreement or Other Documents, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Borrower
or (ii) the knowledge that a senior officer would have obtained if he had
engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists.  In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

20




II

ADVANCES, PAYMENTS.

          2.1.     Revolving Advances.

                              (a)          Amount of Revolving Advances. 
Subject to the terms and conditions set forth in this Agreement including
Section 2.1(b), each Lender, severally and not jointly, will make Revolving
Advances to Borrowers in aggregate amounts outstanding at any time equal to such
Lender’s Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount less the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit or (y) an amount equal to the sum of:

                               (i)          up to 85%, subject to the provisions
of Section 2.1(b) hereof (“Receivables Advance Rate”), of Eligible Receivables,
plus

                              (ii)          up to 60%, subject to the provisions
of Section 2.1(b) hereof (“Unbilled Receivables Advance Rate”), of Eligible
Unbilled Receivables, minus

                              (iii)          the aggregate Maximum Undrawn
Amount of all outstanding Letters of Credit, minus

                              (iv)          such reserves as Agent may
reasonably deem proper and necessary from time to time.

          The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii)
minus (y) Sections 2.1 (a)(y)(iii) and (iv) at any time and from time to time
shall be referred to as the “Formula Amount”.  The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Note”) substantially in the form attached hereto as Exhibit 2.1(a).

                              (b)          Discretionary Rights.  The Advance
Rates may be increased or decreased by Agent at any time and from time to time
in the exercise of its reasonable discretion.  Each Borrower consents to any
such increases or decreases and acknowledges that decreasing the Advance Rates
or increasing or imposing reserves may limit or restrict Advances requested by
Borrowing Agent.  The rights of Agent under this subsection are subject to the
provisions of Section 16.2(b).

          2.2.     Procedure for Revolving Advances Borrowing.  Borrowing Agent
on behalf of any Borrower may notify Agent prior to 10:00 a.m. on a Business Day
of a Borrower’s request to incur, on that day, a Revolving Advance hereunder. 
Should any amount required to be paid as interest hereunder, or as fees or other
charges under this Agreement or any other agreement with Agent or Lenders, or
with respect to any other Obligation, become due, same shall be deemed a request
for a Revolving Advance as of the date such payment is due, in the amount
required to pay in full such interest, fee, charge or Obligation under this
Agreement or any other agreement with Agent or Lenders, and such request shall
be irrevocable.

          2.3.     Disbursement of Advance Proceeds.  All Advances shall be
disbursed from whichever office or other place Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to Agent or
Lenders, shall be charged to Borrowers’

21




Account on Agent’s books. During the Term, Borrowers may use the Revolving
Advances by borrowing, prepaying and reborrowing, all in accordance with the
terms and conditions hereof.  The proceeds of each Revolving Advance requested
by Borrowing Agent on behalf of any Borrower or deemed to have been requested by
any Borrower under Section 2.2 hereof shall, with respect to requested Revolving
Advances to the extent Lenders make such Revolving Advances, be made available
to the applicable Borrower on the day so requested by way of credit to such
Borrower’s operating account at PNC, or such other bank as Borrowing Agent may
designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, with respect to Revolving
Advances deemed to have been requested by any Borrower, be disbursed to Agent to
be applied to the outstanding Obligations giving rise to such deemed request.

          2.4.     Intentionally Omitted.

          2.5.     Maximum Advances.  The aggregate balance of Revolving
Advances outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit or (b) the Formula Amount.

          2.6.     Repayment of Advances.

 

                    (a)          The Revolving Advances shall be due and payable
in full on the last day of the Term or the Alternate Termination Date, unless
sooner terminated in accordance with the terms hereof.

 

 

 

                    (b)          Each Borrower recognizes that the amounts
evidenced by checks, notes, drafts or any other items of payment relating to
and/or proceeds of Collateral may not be collectible by Agent on the date
received.  In consideration of Agent’s agreement to conditionally credit
Borrowers’ Account as of the Business Day on which Agent receives those items of
payment, each Borrower agrees that, in computing the charges under this
Agreement, all items of payment shall be deemed applied by Agent on account of
the Obligations one (1) Business Day after (i) the Business Day Agent receives
such payments via wire transfer or electronic depository check or (ii) in the
case of payments received by Agent in any other form, the Business Day such
payment constitutes good funds in Agent’s account.  Agent is not, however,
required to credit Borrowers’ Account for the amount of any item of payment
which is unsatisfactory to Agent and Agent may charge Borrowers’ Account for the
amount of any item of payment which is returned to Agent unpaid. 

 

 

 

                    (c)          All payments of principal, interest and other
amounts payable hereunder, or under any of the Other Documents shall be made to
Agent at the Payment Office not later than 1:00 P.M. (New York time) on the due
date therefor in lawful money of the United States of America in federal funds
or other funds immediately available to Agent.  Agent shall have the right to
effectuate payment on any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.

22




 

                    (d)          Borrowers shall pay principal, interest, and
all other amounts payable hereunder, or under any related agreement, without any
deduction whatsoever, including, but not limited to, any deduction for any
setoff or counterclaim.

          2.7.     Repayment of Excess Advances.  The aggregate balance of
Advances outstanding at any time in excess of the maximum amount of Advances
permitted hereunder shall be immediately due and payable without the necessity
of any demand, at the Payment Office, whether or not a Default or Event of
Default has occurred.

          2.8.     Statement of Account.  Agent shall maintain, in accordance
with its customary procedures, a loan account (“Borrowers’ Account”) in the name
of Borrowers in which shall be recorded the date and amount of each Advance made
by Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.

          2.9.     Letters of Credit.  Subject to the terms and conditions
hereof, Agent shall issue or cause the issuance of standby Letters of Credit
(“Letters of Credit”) for the account of any Borrower; provided, however, that
Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the issuance thereof would then cause the sum of (i) the
outstanding Revolving Advances plus (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount.  The Maximum Undrawn Amount of
outstanding Letters of Credit shall not exceed in the aggregate at any time the
Letter of Credit Sublimit.  All disbursements or payments related to Letters of
Credit shall be deemed to be Revolving Advances and shall bear interest at the
Revolving Interest Rate; Letters of Credit that have not been drawn upon shall
not bear interest. 

          2.10.     Issuance of Letters of Credit.

 

                    (a)          Borrowing Agent, on behalf of Borrowers, may
request Agent to issue or cause the issuance of a Letter of Credit by delivering
to Agent at the Payment Office, prior to 10:00 a.m., at least five (5)  Business
Days’ prior to the proposed date of issuance, Agent’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent; and, such other certificates, documents and other papers and
information as Agent may reasonably request.  Borrowing Agent, on behalf of
Borrowers, also has the right to give instructions and make agreements with
respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.

23




 

                    (b)          Each Letter of Credit shall, among other
things, (i) provide for the payment of sight drafts, other written demands for
payment, or acceptances of usance drafts when presented for honor thereunder in
accordance with the terms thereof and when accompanied by the documents
described therein and (ii) have an expiry date not later than twelve (12) months
after such Letter of Credit’s date of issuance, but in no event later than the
last day of the Term.  Each standby Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500, and any amendments or
revision thereof adhered to by the Issuer (“UCP 500”) or the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590) (the “ISP98 Rules”), as determined by Agent, and each trade Letter of
Credit shall be subject to UCP 500.

 

 

 

                    (c)          Agent shall use its reasonable efforts to
notify Lenders of the request by Borrowing Agent for a Letter of Credit
hereunder.

          2.11.     Requirements For Issuance of Letters of Credit.  Borrowing
Agent shall authorize and direct any Issuer to name the applicable Borrower as
the “Applicant” or “Account Party” of each Letter of Credit.  If Agent is not
the Issuer of any Letter of Credit, Borrowing Agent shall authorize and direct
the Issuer to deliver to Agent all instruments, documents, and other writings
and property received by the Issuer pursuant to the Letter of Credit and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit, the application
therefor or any acceptance therefor.

          2.12.     Disbursements, Reimbursement.

 

                    (a)          Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Agent a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such Lender’s
Commitment Percentage of the Maximum Face Amount of such Letter of Credit and
the amount of such drawing, respectively.

 

 

 

                    (b)          In the event of any request for a drawing under
a Letter of Credit by the beneficiary or transferee thereof, Agent will promptly
notify Borrowing Agent.  Provided that Borrowing Agent shall have received such
notice, the Borrowers shall reimburse (such obligation to reimburse Agent shall
sometimes be referred to as a “Reimbursement Obligation”) Agent prior to 12:00
Noon, on each date that an amount is paid by Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Agent.  In the event Borrowers fail to reimburse Agent for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date, Agent
will promptly notify each Lender thereof, and Borrowers shall be deemed to have
requested that a Revolving Advance be made by the Lenders to be disbursed on the
Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the lesser of Maximum Revolving Advance Amount or the
Formula Amount and subject to Section 8.2 hereof.  Any notice given by Agent
pursuant to this Section 2.12(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

24




 

                    (c)          Each Lender shall upon any notice pursuant to
Section 2.12(b) make available to Agent an amount in immediately available funds
equal to its Commitment Percentage of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section 2.12(d)) each be deemed to have
made a Revolving Advance to Borrowers in that amount.  If any Lender so notified
fails to make available to Agent the amount of such Lender’s Commitment
Percentage of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to Revolving Loan
Rate on and after the fourth day following the Drawing Date.  Agent will
promptly give notice of the occurrence of the Drawing Date, but failure of Agent
to give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.12(c), provided that such Lender shall not
be obligated to pay interest as provided in Section 2.12(c) (i) and (ii) until
and commencing from the date of receipt of notice from Agent of a drawing.

 

 

 

                    (d)          With respect to any unreimbursed drawing that
is not converted into a Revolving Advance to Borrowers in whole or in part as
contemplated by Section 2.12(b), because of Borrowers’ failure to satisfy the
conditions set forth in Section 8.2 (other than any notice requirements) or for
any other reason, Borrowers shall be deemed to have incurred from Agent a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Revolving Interest Rate.  Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12 for such Letter(s) of
Credit.

 

 

 

                    (e)          Each Lender’s Participation Commitment shall
continue until the last to occur of any of the following events:  (x) Agent
ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled and (z) all Persons (other than the Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.

           2.13.          Repayment of Participation Advances.

 

                    (a)          Upon (and only upon) receipt by Agent for its
account of immediately available funds from Borrowers (i) in reimbursement of
any payment made by the Agent under the Letter of Credit with respect to which
any Lender has made a Participation Advance to Agent, or (ii) in payment of
interest on such a payment made by

25




 

Agent under such a Letter of Credit, Agent will pay to each Lender, in the same
funds as those received by Agent, the amount of such Lender’s Commitment
Percentage of such funds, except Agent shall retain the amount of the Commitment
Percentage of such funds of any Lender that did not make a Participation Advance
in respect of such payment by Agent.

 

 

 

                    (b)          If Agent is required at any time to return to
any Borrower, or to a trustee, receiver, liquidator, custodian, or any official
in any insolvency proceeding, any portion of the payments made by Borrowers to
Agent pursuant to Section 2.13(a) in reimbursement of a payment made under the
Letter of Credit or interest or fee thereon, each Lender shall, on demand of
Agent, forthwith return to Agent the amount of its Commitment Percentage of any
amounts so returned by Agent plus interest at the Federal Funds Effective Rate.

          2.14.     Documentation.  Each Borrower agrees to be bound by the
terms of the Letter of Credit Application and by Agent’s interpretations of any
Letter of Credit issued on behalf of such Borrower and by Agent’s written
regulations and customary practices relating to letters of credit, though
Agent’s interpretations may be different from such Borrower’s own.  In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

          2.15.     Determination to Honor Drawing Request.  In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, Agent shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit and that any other drawing condition appearing on the face
of such Letter of Credit has been satisfied in the manner so set forth.

          2.16.     Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

                              (i)          any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against Agent, any
Borrower or any other Person for any reason whatsoever;

                              (ii)          the failure of any Borrower or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in this Agreement for the making of a Revolving
Advance, it being acknowledged that such conditions are not required for the
making of a Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.12;

26




                              (iii)          any lack of validity or
enforceability of any Letter of Credit;

                              (iv)          any claim of breach of warranty that
might be made by Borrower or any Lender against the beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
crossclaim, defense or other right which any Borrower or any Lender may have at
any time against a beneficiary, any successor beneficiary or any transferee of
any Letter of Credit or the proceeds thereof (or any Persons for whom any such
transferee may be acting), Agent or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or any Subsidiaries of such Borrower and the beneficiary for which any Letter of
Credit was procured);

                              (v)          the lack of power or authority of any
signer of (or any defect in or forgery of any signature or endorsement on) or
the form of or lack of validity, sufficiency, accuracy, enforceability or
genuineness of any draft, demand, instrument, certificate or other document
presented under or in connection with any Letter of Credit, or any fraud or
alleged fraud in connection with any Letter of Credit, or the transport of any
property or provisions of services relating to a Letter of Credit, in each case
even if Agent or any of Agent’s Affiliates has been notified thereof;

                              (vi)          payment by Agent under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

                              (vii)          the solvency of, or any acts or
omissions by, any beneficiary of any Letter of Credit, or any other Person
having a role in any transaction or obligation relating to a Letter of Credit,
or the existence, nature, quality, quantity, condition, value or other
characteristic of any property or services relating to a Letter of Credit;

                              (viii)          any failure by the Agent or any of
Agent’s Affiliates to issue any Letter of Credit in the form requested by
Borrowing Agent, unless the Agent has received written notice from Borrowing
Agent of such failure within three (3) Business Days after the Agent shall have
furnished Borrowing Agent a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

                              (ix)          any Material Adverse Effect on any
Borrower or any Guarantor;

                              (x)          any breach of this Agreement or any
Other Document by any party thereto;

                              (xi)          the occurrence or continuance of an
insolvency proceeding with respect to any Borrower or any Guarantor;

                              (xii)          the fact that a Default or Event of
Default shall have occurred and be continuing;

27




                              (xiii)          the fact that the Term shall have
expired or this Agreement or the Obligations hereunder shall have been
terminated; and

                              (xiv)          any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

          2.17.     Indemnity.  In addition to amounts payable as provided in
Section 16.5, each Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs and
reasonable fees of internal counsel) which the Agent or any of Agent’s
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Agent as determined by a final and
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the Agent or any of Agent’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Body (all such acts or omissions herein called
“Governmental Acts”).

          2.18.     Liability for Acts and Omissions.  As between Borrowers and
Agent and Lenders, each Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the respective
foregoing, Agent shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any

28




indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

          Without limiting the generality of the foregoing, Agent and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Agent under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.

          2.19.     Additional Payments.  Any sums expended by Agent or any
Lender due to any Borrower’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Borrower’s obligations
under Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to
Borrowers’ Account as a Revolving Advance and added to the Obligations.

          2.20.     Manner of Borrowing and Payment.

 

                    (a)          Each borrowing of Revolving Advances shall be
advanced according to the applicable Commitment Percentages of Lenders.

 

 

 

                    (b)          Each payment (including each prepayment) by any
Borrower on account of the principal of and interest on the Revolving Advances,
shall be applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders.  Except as expressly provided herein, all
payments (including prepayments) to be

29




 

made by any Borrower on account of principal, interest and fees shall be made
without set off or counterclaim and shall be made to Agent on behalf of the
Lenders to the Payment Office, in each case on or prior to 1:00 P.M., in Dollars
and in immediately available funds.

                    (c)     (i)            Notwithstanding anything to the
contrary contained in Sections 2.20(a) and (b) hereof, commencing with the first
Business Day following the Closing Date, each borrowing of Revolving Advances
shall be advanced by Agent and each payment by any Borrower on account of
Revolving Advances shall be applied first to those Revolving Advances advanced
by Agent.  On or before 1:00 P.M., on each Settlement Date commencing with the
first Settlement Date following the Closing Date, Agent and Lenders shall make
certain payments as follows: (I) if the aggregate amount of new Revolving
Advances made by Agent during the preceding Week (if any) exceeds the aggregate
amount of repayments applied to outstanding Revolving Advances during such
preceding Week, then each Lender shall provide Agent with funds in an amount
equal to its applicable Commitment Percentage of the difference between (w) such
Revolving Advances and (x) such repayments and (II) if the aggregate amount of
repayments applied to outstanding Revolving Advances during such Week exceeds
the aggregate amount of new Revolving Advances made during such Week, then Agent
shall provide each Lender with funds in an amount equal to its applicable
Commitment Percentage of the difference between (y) such repayments and (z) such
Revolving Advances.

                              (ii)          Each Lender shall be entitled to
earn interest at the applicable Revolving Interest Rate on outstanding Advances
which it has funded.

                              (iii)          Promptly following each Settlement
Date, Agent shall submit to each Lender a certificate with respect to payments
received and Advances made during the Week immediately preceding such Settlement
Date.  Such certificate of Agent shall be conclusive in the absence of manifest
error.

 

                    (d)          If any Lender or Participant (a “benefited
Lender”) shall at any time receive any payment of all or part of its Advances,
or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender, if any, in respect
of such other Lender’s Advances, or interest thereon, and such greater
proportionate payment or receipt of Collateral is not expressly permitted
hereunder, such benefited Lender shall purchase for cash from the other Lenders
a participation in such portion of each such other Lender’s Advances, or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  Each Lender so purchasing
a portion of another Lender’s Advances may exercise all rights of payment
(including rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

30




 

                    (e)          Unless Agent shall have been notified by
telephone, confirmed in writing, by any Lender that such Lender will not make
the amount which would constitute its applicable Commitment Percentage of the
Advances available to Agent, Agent may (but shall not be obligated to) assume
that such Lender shall make such amount available to Agent on the next
Settlement Date and, in reliance upon such assumption, make available to
Borrowers a corresponding amount.  Agent will promptly notify Borrowing Agent of
its receipt of any such notice from a Lender.  If such amount is made available
to Agent on a date after such next Settlement Date, such Lender shall pay to
Agent on demand an amount equal to the product of (i) the daily average Federal
Funds Open Rate (computed on the basis of a year of 360 days) during such period
as quoted by Agent, times (ii) such amount, times (iii) the number of days from
and including such Settlement Date to the date on which such amount becomes
immediately available to Agent.  A certificate of Agent submitted to any Lender
with respect to any amounts owing under this paragraph (e) shall be conclusive,
in the absence of manifest error.  If such amount is not in fact made available
to Agent by such Lender within three (3) Business Days after such Settlement
Date, Agent shall be entitled to recover such an amount, with interest thereon
at the rate per annum then applicable to such Revolving Advances hereunder, on
demand from Borrowers; provided, however, that Agent’s right to such recovery
shall not prejudice or otherwise adversely affect Borrowers’ rights (if any)
against such Lender.


          2.21.     Mandatory Prepayments.  Subject to Section 4.3 hereof, when
any Borrower sells or otherwise disposes of any Collateral other than Inventory
in the Ordinary Course of Business, Borrowers shall repay the Advances in an
amount equal to the net proceeds of such sale (i.e., gross proceeds less the
reasonable costs of such sales or other dispositions), such repayments to be
made promptly but in no event more than one (1) Business Day following receipt
of such net proceeds, and until the date of payment, such proceeds shall be held
in trust for Agent.  The foregoing shall not be deemed to be implied consent to
any such sale otherwise prohibited by the terms and conditions hereof.  Such
repayments shall be applied to the outstanding Revolving Advances in such order
as Agent may determine, subject to Borrowers’ ability to reborrow Revolving
Advances in accordance with the terms hereof.

          2.22.     Use of Proceeds.

 

                    (a)          Borrowers shall apply the proceeds of Advances
to (i) pay fees and expenses relating to this transaction, and (ii) provide for
their working capital needs and reimburse drawings under Letters of Credit.

 

 

 

                    (b)          Without limiting the generality of Section
2.22(a) above, neither the Borrowers, the Guarantors nor any other Person which
may in the future become party to this Agreement or the Other Documents as a
Borrower or Guarantor, intends to use nor shall they use any portion of the
proceeds of the Advances, directly or indirectly, for any purpose in violation
of the Trading with the Enemy Act.

          2.23.     Defaulting Lender.

 

                    (a)          Notwithstanding anything to the contrary
contained herein, in the event any Lender (x) has refused (which refusal
constitutes a breach by such Lender of its

31




 

obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this Section
2.23 while such Lender Default remains in effect.

 

 

 

                    (b)          Advances shall be incurred pro rata from
Lenders (the “Non-Defaulting Lenders”) which are not Defaulting Lenders based on
their respective Commitment Percentages, and no Commitment Percentage of any
Lender or any pro rata share of any Advances required to be advanced by any
Lender shall be increased as a result of such Lender Default.  Amounts received
in respect of principal of any type of Advances shall be applied to reduce the
applicable Advances of each Lender (other than any Defaulting Lender) pro rata
based on the aggregate of the outstanding Advances of that type of all Lenders
at the time of such application; provided, that, Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by Agent for the
Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to the
sharing of any payments hereunder (including any principal, interest or fees). 
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent.  Agent may hold and, in its discretion, re-lend to a Borrower the amount
of such payments received or retained by it for the account of such Defaulting
Lender.

 

 

 

                    (c)          A Defaulting Lender shall not be entitled to
give instructions to Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the Other Documents.  All amendments,
waivers and other modifications of this Agreement and the Other Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders”, a Defaulting Lender shall be deemed not to be a Lender
and not to have Advances outstanding.

 

 

 

                    (d)          Other than as expressly set forth in this
Section 2.23, the rights and obligations of a Defaulting Lender (including the
obligation to indemnify Agent) and the other parties hereto shall remain
unchanged.  Nothing in this Section 2.23 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Other
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Borrower, Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

 

 

 

                    (e)          In the event a Defaulting Lender retroactively
cures to the satisfaction of Agent the breach which caused a Lender to become a
Defaulting Lender, such Defaulting Lender shall no longer be a Defaulting Lender
and shall be treated as a Lender under this Agreement.

32




III

INTEREST AND FEES.

          3.1.     Interest.  Interest on Advances shall be payable in arrears
on the first day of each month.  Interest charges shall be computed on the
greater of (x) the Minimum Loan Amount or (y) the actual principal amount of
Advances outstanding during the month at a rate per annum equal to the Revolving
Interest Rate  Whenever, subsequent to the date of this Agreement, the Base Rate
is increased or decreased, the Revolving Interest Rate shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Base Rate during the time such change or changes remain in
effect.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Obligations shall bear interest at the Revolving Interest Rate plus
two (2%) percent per annum (the “Default Rate”).

          3.2.     Letter of Credit Fees.

                    (a)          Borrowers shall pay (x) to Agent, for the
ratable benefit of Lenders, fees for each Letter of Credit for the period from
and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by two percent (2%) per annum, such fees
to be calculated on the basis of a 360-day year for the actual number of days
elapsed and to be payable quarterly in arrears on the first day of each quarter
and on the last day of the Term, and (y) to the Issuer, a fronting fee of one
quarter of one percent (0.25%) per annum, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and shall reimburse Agent for any and all fees and expenses, if
any, paid by Agent to the Issuer (all of the foregoing fees, the “Letter of
Credit Fees”).  All such charges shall be deemed earned in full on the date when
the same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason.  Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction.  All Letter of Credit Fees
payable hereunder shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason.

                    (b)          On demand, Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time.  Agent will invest such cash collateral (less
applicable reserves) in such short-term money-market items as to which Agent and
such Borrower mutually agree and the net return on such investments shall be
credited to such account and constitute additional cash collateral.  No Borrower
may withdraw amounts credited to any such account except upon the occurrence of
all of the following: (x) payment and performance in full of all Obligations,
(y) expiration of all Letters of Credit and (z) termination of this Agreement.

33




          3.3.     Facility Fee.   If, for any calendar quarter during the Term,
the average daily unpaid balance of the Revolving Advances and undrawn amount of
any outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
for the ratable benefit of Lenders a fee at a rate equal to one-half of one
percent (.50%) per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance.  Such fee shall be payable to
Agent in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter.

          3.4.     Collateral Evaluation Fee and Collateral Monitoring Fee.

                              (a)          Collateral Evaluation Fee.  Borrowers
shall pay Agent a collateral evaluation fee equal to Three Thousand Dollars
($3,000.00) per month commencing on the first day of the month following the
Closing Date and on the first day of each month thereafter during the Term.  The
collateral evaluation fee shall be deemed earned in full on the date when same
is due and payable hereunder and shall not be subject to rebate or proration
upon termination of this Agreement for any reason.

                              (b)          Collateral Monitoring Fee.  Borrowers
shall pay to Agent on the first day of each month following any month in which
Agent performs any collateral monitoring - namely any field examination,
collateral analysis or other business analysis, the need for which is to be
determined by Agent and which monitoring is undertaken by Agent or for Agent’s
benefit - a collateral monitoring fee in an amount equal to Eight Hundred Fifty
Dollars ($850.00) per day for each person employed to perform such monitoring,
plus all costs and disbursements incurred by Agent in the performance of such
examination or analysis.

          3.5.     Computation of Interest and Fees.  Interest and fees
hereunder shall be computed on the basis of a year of 360 days and for the
actual number of days elapsed.  If any payment to be made hereunder becomes due
and payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the Revolving Interest Rate during such extension.

          3.6.     Maximum Charges.  In no event whatsoever shall interest and
other charges charged hereunder exceed the highest rate permissible under law.
In the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under law, such excess amount shall be first
applied to any unpaid principal balance owed by Borrowers, and if the then
remaining excess amount is greater than the previously unpaid principal balance,
Lenders shall promptly refund such excess amount to Borrowers and the provisions
hereof shall be deemed amended to provide for such permissible rate.

          3.7.     Increased Costs.  In the event that any Applicable Law,
treaty or governmental regulation, or any change therein or in the
interpretation or application thereof, or compliance by any Lender (for purposes
of this Section 3.7, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) with any request or
directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:

34




                    (a)          subject Agent or any Lender to any tax of any
kind whatsoever with respect to this Agreement or any Other Document or change
the basis of taxation of payments to Agent or any Lender of principal, fees,
interest or any other amount payable hereunder or under any Other Documents
(except for changes in the rate of tax on the overall net income of Agent or any
Lender by the jurisdiction in which it maintains its principal office);

                    (b)          impose, modify or hold applicable any reserve,
special deposit, assessment or similar requirement against assets held by, or
deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Agent or any Lender, including pursuant to Regulation
D of the Board of Governors of the Federal Reserve System; or

                    (c)          impose on Agent or any Lender any other
condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be.  Agent or such Lender
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error.

          3.8.     Capital Adequacy.

 

                    (a)          In the event that Agent or any Lender shall
have determined that any Applicable Law, rule, regulation or guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent or any Lender (for purposes of this Section 3.8, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on Agent or any Lender’s capital as a consequence of its obligations hereunder
to a level below that which Agent or such Lender could have achieved but for
such adoption, change or compliance (taking into consideration Agent’s and each
Lender’s policies with respect to capital adequacy) by an amount deemed by Agent
or any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent or such Lender such additional amount or amounts as will
compensate Agent or such Lender for such reduction.  In determining such amount
or amounts, Agent or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.8 shall be available to Agent and
each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, regulation or condition.

35




 

 

 

                    (b)          A certificate of Agent or such Lender setting
forth such amount or amounts as shall be necessary to compensate Agent or such
Lender with respect to Section 3.9(a) hereof when delivered to Borrowing Agent
shall be conclusive absent manifest error.

          3.9.     Gross Up for Taxes.  If any Borrower shall be required by
Applicable Law to withhold or deduct any taxes from or in respect of any sum
payable under this Agreement or any of the Other Documents to Agent, or any
Lender, assignee of any Lender, or Participant (each, individually, a “Payee”
and collectively, the “Payees”), (a) the sum payable to such Payee or Payees, as
the case may be, shall be increased as may be necessary so that, after making
all required withholding or deductions, the applicable Payee or Payees receives
an amount equal to the sum it would have received had no such withholding or
deductions been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.10 hereof.

          3.10.     Withholding Tax Exemption.

 

                    (a)          Each Payee that is not incorporated under the
Laws of the United States of America or a state thereof (and, upon the written
request of Agent, each other Payee) agrees that it will deliver to Borrowing
Agent and Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under §1.1441-1(c)(16) of the Income Tax Regulations
(“Regulations”)) certifying its status (i.e., U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Code.  The
term “Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under
§1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in
§1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a U.S. or foreign person.

 

 

 

                    (b)          Each Payee required to deliver to Borrowing
Agent and Agent a valid Withholding Certificate pursuant to Section 3.10(a)
hereof shall deliver such valid Withholding Certificate as follows:  (A) each
Payee which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by any Borrower hereunder for the
account of such Payee; (B) each Payee shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless Agent in its sole discretion shall permit
such Payee to deliver such Withholding Certificate less than five (5) Business
Days before such date in which case it shall be

36




 

due on the date specified by Agent).  Each Payee which so delivers a valid
Withholding Certificate further undertakes to deliver to Borrowing Agent and
Agent two (2) additional copies of such Withholding Certificate (or a successor
form) on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Borrowing
Agent or Agent.

 

 

 

                    (c)          Notwithstanding the submission of a Withholding
Certificate claiming a reduced rate of or exemption from U.S. withholding tax
required under Section 3.10(b) hereof, Agent shall be entitled to withhold
United States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under §1.1441-7(b) of the Regulations. 
Further, Agent is indemnified under §1.1461-1(e) of the Regulations against any
claims and demands of any Payee for the amount of any tax it deducts and
withholds in accordance with regulations under §1441 of the Code.


IV

COLLATERAL:   GENERAL TERMS


          4.1.     Security Interest in the Collateral.  To secure the prompt
payment and performance to Agent and each Lender of the Obligations, each
Borrower hereby assigns, pledges and grants to Agent for its benefit and for the
ratable benefit of each Lender a continuing security interest in and to and Lien
on all of its Collateral, whether now owned or existing or hereafter acquired or
arising and wheresoever located.  Each Borrower shall mark its books and records
as may be necessary or appropriate to evidence, protect and perfect Agent’s
security interest and shall cause its financial statements to reflect such
security interest.  Each Borrower shall promptly provide Agent with written
notice of all commercial tort claims which individually, or in the aggregate,
exceed Two Hundred Fifty Thousand Dollars ($250,000.00), such notice to contain
the case title together with the applicable court and a brief description of the
claim(s).  Upon delivery of each such notice, such Borrower shall be deemed to
hereby grant to Agent a security interest and lien in and to such commercial
tort claims and all proceeds thereof.

          4.2.     Perfection of Security Interest.  Each Borrower shall take
all action that may be necessary or desirable, or that Agent may request, so as
at all times to maintain the validity, perfection, enforceability and priority
of Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering
to Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law.  By its

37




signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein).  All charges, expenses and fees Agent may incur in doing
any of the foregoing, and any local taxes relating thereto, shall be charged to
Borrowers’ Account as a Revolving Advance and added to the Obligations, or, at
Agent’s option, shall be paid to Agent for its benefit and for the ratable
benefit of Lenders immediately upon demand.

          4.3.     Disposition of Collateral.  Each Borrower will safeguard and
protect all Collateral for Agent’s general account and, except as otherwise
permitted under this Agreement, make no disposition thereof whether by sale,
lease or otherwise except the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value of not more than Five Hundred Thousand Dollars
($500,000.00), and only to the extent that (i) the proceeds of any such
disposition are used to acquire replacement Equipment which is subject to
Agent’s first priority security interest or (ii) the proceeds of which are
remitted to Agent to be applied pursuant to Section 2.21.

          4.4.     Preservation of Collateral.   In addition to the rights and
remedies set forth in Section 11.1 hereof, Agent: (a) may at any time take such
steps as Agent reasonably requests to protect Agent’s interest in and to
preserve the Collateral, including the hiring of such security guards or the
placing of other security protection measures as Agent may deem appropriate; (b)
may employ and maintain at any of any Borrower’s premises a custodian who shall
have full authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property.  Each Borrower shall
cooperate fully with all of Agent’s reasonable efforts to preserve the
Collateral and will take such actions to preserve the Collateral as Agent may
reasonably direct.  All of Agent’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Borrowers’ Account as a Revolving Advance and added to the Obligations.

          4.5.     Ownership of Collateral.

 

                    (a)          With respect to the Collateral, at the time the
Collateral becomes subject to Agent’s security interest:  (i) each Borrower
shall be the sole owner of and fully authorized and able to sell, transfer,
pledge and/or grant a first priority security interest in each and every item of
the its respective Collateral to Agent; and, except for Permitted Encumbrances
the Collateral shall be free and clear of all Liens and encumbrances whatsoever;
(ii) each document and agreement executed by each Borrower or delivered to Agent
or any Lender in connection with this Agreement shall be true and correct in all
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior

38




 

written consent of Agent except with respect to the sale of Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof.

 

 

 

                    (b)          (i) There is no location at which any Borrower
has any Inventory (except for Inventory in transit) other than those locations
listed on Schedule 4.5; (ii) Schedule 4.5 hereto contains a correct and complete
list, as of the Closing Date, of the legal names and addresses of each warehouse
at which Inventory of any Borrower is stored; (iii) Schedule 4.5 hereto sets
forth a correct and complete list as of the Closing Date of (A) each place of
business of each Borrower and (B) the chief executive office of each Borrower;
and (iv) except for properties (A) subject to short-term rental or lease
agreements which are entered into only for use by consultants retained or
employed by Borrower and (B) where no Borrower keeps and maintains its books or
records related to accounts receivables invoicing, Schedule 4.5 hereto sets
forth a correct and complete list as of the Closing Date of the location, by
state and street address, of all Real Property owned or leased by each Borrower,
together with the names and addresses of any landlords.

          4.6.     Defense of Agent’s and Lenders’ Interests.  Until (a) payment
and performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Equipment to the extent permitted in Section 4.3
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral.  Each Borrower shall defend Agent’s interests in the
Collateral against any and all Persons whatsoever.  At any time following demand
by Agent for payment of all Obligations, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including:  labels, stationery, documents, instruments
and advertising materials.  If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon demand, assemble it in accordance with the
Agent’s instructions and make it available to Agent at a place reasonably
convenient to Agent.  In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law.  Each
Borrower shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.

          4.7.     Books and Records.  Each Borrower shall (a) keep proper books
of record and account in which full, true and correct entries will be made of
all dealings or transactions of or in relation to its business and affairs; (b)
set up on its books accruals with respect to all taxes, assessments, charges,
levies and claims; and (c) on a reasonably current basis set up on its books,
from its earnings, allowances against doubtful Receivables, advances and
investments and all other proper accruals (including by reason of enumeration,
accruals for premiums, if any, due on required payments and accruals for
depreciation, obsolescence, or amortization of properties), which should be set
aside from such earnings in connection with its business.  All determinations

39




pursuant to this subsection shall be made in accordance with, or as required by,
GAAP (to the extent applicable) consistently applied in the opinion of such
independent public accountant as shall then be regularly engaged by Borrowers.

          4.8.     Financial Disclosure.  Each Borrower hereby irrevocably
authorizes and directs all accountants and auditors employed by such Borrower at
any time during the Term to exhibit and deliver to Agent and each Lender copies
of any of such Borrower’s financial statements, trial balances or other
accounting records of any sort in the accountant’s or auditor’s possession, and
to disclose to Agent and each Lender any information such accountants may have
concerning such Borrower’s financial status and business operations.  Each
Borrower hereby authorizes all Governmental Bodies to furnish to Agent and each
Lender copies of reports or examinations relating to such Borrower, whether made
by such Borrower or otherwise; however, Agent and each Lender will attempt to
obtain such information or materials directly from such Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.

          4.9.     Compliance with Laws.  Each Borrower shall comply with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.    The assets of
Borrowers at all times shall be maintained in accordance with the requirements
of all insurance carriers which provide insurance with respect to the assets of
Borrowers so that such insurance shall remain in full force and effect.

          4.10.     Inspection of Premises.  At all reasonable times Agent and
each Lender shall have full access to and the right to audit, check, inspect and
make abstracts and copies from each Borrower’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Borrower’s business.  Agent, any Lender and their agents may enter upon
any premises of any Borrower at any time during business hours and at any other
reasonable time, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of such
Borrower’s business.

          4.11.     Insurance.  The assets and properties of each Borrower at
all times shall be maintained substantially in accordance with the customary
requirements of reputable insurance carriers which provide insurance with
respect to the assets and properties of such Borrower so that such insurance
shall remain in full force and effect.  Each Borrower shall bear the full risk
of any loss of any nature whatsoever with respect to the Collateral.  At each
Borrower’s own cost and expense in amounts and with carriers acceptable to
Agent, each Borrower shall (a) keep all its insurable properties and properties
in which such Borrower has an interest insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to such Borrower’s including business
interruption insurance; (b) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Borrower insuring
against larceny, embezzlement or other criminal misappropriation of insured’s
officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of such Borrower either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (c) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (d) maintain all
such worker’s compensation or similar insurance as may be required

40




under the laws of any state or jurisdiction in which such Borrower is engaged in
business; (e) furnish Agent with (i) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least thirty (30) days
before any expiration date, and (ii) appropriate loss payable endorsements in
form and substance satisfactory to Agent, naming Agent as a co-insured and loss
payee as its interests may appear with respect to all insurance coverage
referred to in clauses (a), and (c) above, and providing (A) that all proceeds
thereunder shall be payable to Agent, (B) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy, and (C) that such policy and loss payable clauses may not be cancelled,
amended or terminated unless at least thirty (30) days’ prior written notice is
given to Agent.  In the event of any loss thereunder, the carriers named therein
hereby are directed by Agent and the applicable Borrower to make payment for
such loss to Agent and not to such Borrower and Agent jointly.  If any insurance
losses are paid by check, draft or other instrument payable to any Borrower and
Agent jointly, Agent may endorse such Borrower’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash.  Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a), and (b) above.  All loss recoveries received by Agent upon any
such insurance and in accordance with the terms of this Agreement may be applied
to the Obligations, in such order as Agent in its sole discretion shall
determine.  Any surplus shall be paid by Agent to Borrowers or applied as may be
otherwise required by law.  Any deficiency thereon shall be paid by Borrowers to
Agent, on demand.

          4.12.     Failure to Pay Insurance.  If any Borrower fails to obtain
insurance as hereinabove provided, or to keep the same in force, Agent, if Agent
so elects, may obtain such insurance and pay the premium therefor on behalf of
such Borrower, and charge Borrowers’ Account therefor as a Revolving Advance and
such expenses so paid shall be part of the Obligations.

          4.13.     Payment of Taxes.  Each Borrower will pay, when due, all
taxes, assessments and other Charges lawfully levied or assessed upon such
Borrower or any of the Collateral including real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes.  If any tax by any Governmental Body is
or may be imposed on or as a result of any transaction between any Borrower and
Agent or any Lender which Agent or any Lender may be required to withhold or pay
or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Agent’s or any
Lender’s opinion, may possibly create a valid Lien on the Collateral, Agent may
without notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  The amount of any payment by Agent under this Section 4.13 shall be
charged to Borrowers’ Account as a Revolving Advance and added to the
Obligations and, until Borrowers shall furnish Agent with an indemnity therefor
(or supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrowers’ credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.

          4.14.     Payment of Leasehold Obligations.  Each Borrower shall at
all times pay, when and as due, its rental obligations under all leases under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other material terms of such leases and keep them in full force and effect
and, at Agent’s request will provide evidence of having done so.

41




          4.15.     Receivables.

                              (a)          Nature of Receivables.  Each of the
Receivables shall be a bona fide and valid account representing a bona fide
indebtedness incurred by the Customer therein named, for a fixed sum as set
forth in the invoice relating thereto (provided immaterial or unintentional
invoice errors shall not be deemed to be a breach hereof) with respect to an
absolute sale or lease and delivery of goods upon stated terms of a Borrower, or
work, labor or services theretofore rendered by a Borrower as of the date each
Receivable is created.  Same shall be due and owing in accordance with the
applicable Borrower’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.

                              (b)          Solvency of Customers.  Each
Customer, to the best of each Borrower’s knowledge based upon Borrowers’
customary due diligence performed in the ordinary course of business, as of the
date each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due or with respect
to such Customers of any Borrower who are not solvent such Borrower has set up
on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

                              (c)          Location of Borrowers.  Each
Borrower’s chief executive office is located as set forth on Schedule 4.15(c). 
Until written notice is given to Agent by Borrowing Agent of any other office at
which any Borrower keeps its records pertaining to Receivables, all such records
shall be kept at such executive office.

                              (d)          Collection of Receivables.  Until any
Borrower’s authority to do so is terminated by Agent (which notice Agent may
give at any time following the occurrence of an Event of Default or a Default or
when Agent in its sole discretion deems it to be in Lenders’ best interest to do
so), each Borrower will, at such Borrower’s sole cost and expense, but on
Agent’s behalf and for Agent’s account, collect as Agent’s property and in trust
for Agent all amounts received on Receivables, and shall not commingle such
collections with any Borrower’s funds or use the same except to pay
Obligations.  Each Borrower shall deposit in the Blocked Account or, upon
request by Agent, deliver to Agent, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness.

                              (e)          Notification of Assignment of
Receivables.  At any time after an Event of Default has occurred and is
continuing, Agent shall have the right to send notice of the assignment of, and
Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral.  Thereafter and so long as such Event of Default is continuing,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both.  Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.

                              (f)          Power of Agent to Act on Borrowers’
Behalf.  Any time after an Event of Default has occurred and is continuing,
Agent shall have the right to receive, endorse, assign and/or deliver in the
name of Agent or any Borrower any and all checks, drafts and other

42




instruments for the payment of money relating to the Receivables, and each
Borrower hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed; provided however, endorsements and negotiation of items
by Agent in the ordinary course of managing Borrowers’ lockbox account is
permitted at any time.  Each Borrower hereby constitutes Agent or Agent’s
designee as such Borrower’s attorney with power (i) to endorse such Borrower’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (ii) to sign such Borrower’s name on any
invoice or bill of lading relating to any of the Receivables, drafts against
Customers, assignments and verifications of Receivables; (iii) to send
verifications of Receivables to any Customer; (iv) to sign such Borrower’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the Collateral and to file same; (v) to demand payment of the
Receivables; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise; (vii) to exercise all of such Borrower’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (viii) to
settle, adjust, compromise, extend or renew the Receivables; (ix) to settle,
adjust or compromise any legal proceedings brought to collect Receivables; (x)
to prepare, file and sign such Borrower’s name on a proof of claim in bankruptcy
or similar document against any Customer; (xi) to prepare, file and sign such
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables; and (xii) to do all other
acts and things necessary to carry out this Agreement.  All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross (not mere) negligence (as determined by a court of competent jurisdiction
in a final non-appealable judgment); this power being coupled with an interest
is irrevocable while any of the Obligations remain unpaid.  Agent shall act on
any such power set forth herein only upon the occurrence and during the
continuance of an Event of Default.  Agent shall have the right at any time
following after an Event of Default has occurred and is continuing, to change
the address for delivery of mail addressed to any Borrower to such address as
Agent may designate and to receive, open and dispose of all mail addressed to
any Borrower.

                              (g)          No Liability   Neither Agent nor any
Lender shall, under any circumstances or in any event whatsoever, have any
liability for any error or omission or delay of any kind occurring in the
settlement, collection or payment of any of the Receivables or any instrument
received in payment thereof, or for any damage resulting therefrom.  At any time
after an Event of Default has occurred and is continuing, Agent may, without
notice or consent from any Borrower, sue upon or otherwise collect, extend the
time of payment of, compromise or settle for cash, credit or upon any terms any
of the Receivables or any other securities, instruments or insurance applicable
thereto and/or release any obligor thereof.

                              (h)          Establishment of a Lockbox Account,
Dominion Account.     All proceeds of Collateral shall be deposited by Borrowers
into either (i) a lockbox account, dominion account or such other “blocked
account” (“Blocked Accounts”) established at a bank or banks (each such bank, a
“Blocked Account Bank”) pursuant to an arrangement with such Blocked Account
Bank as may be selected by Borrowing Agent and be acceptable to Agent or (ii)
depository accounts (“Depository Accounts”) established at the Agent for the
deposit of such proceeds.  Each applicable Borrower, Agent and each Blocked
Account Bank shall enter into a deposit account control agreement in form and
substance satisfactory to Agent directing such Blocked Account

43




Bank to transfer such funds so deposited to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent.  All funds deposited in such Blocked Accounts
shall immediately become the property of Agent and Borrowing Agent shall obtain
the agreement by such Blocked Account Bank to waive any offset rights against
the funds so deposited.  Neither Agent nor any Lender assumes any responsibility
for such blocked account arrangement, including any claim of accord and
satisfaction or release with respect to deposits accepted by any Blocked Account
Bank thereunder.  All deposit accounts and investment accounts of each Borrower
and its Subsidiaries are set forth on Schedule 4.15(h).

                              (i)          Adjustments.  No Borrower will,
without Agent’s consent, compromise or adjust any Receivables (or extend the
time for payment thereof) or grant any additional discounts, allowances or
credits thereon except for those compromises, adjustments, discounts, credits
and allowances as have been heretofore customary in the business of such
Borrower.

          4.16.     Inventory.  To the extent Inventory held for sale or lease
has been produced by any Borrower, it has been and will be produced by such
Borrower in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder.

          4.17.     Maintenance of Equipment.  The Equipment shall be maintained
in good operating condition and repair (reasonable wear and tear excepted) and
all necessary replacements of and repairs thereto shall be made so that the
value and operating efficiency of the Equipment shall be maintained and
preserved.  No Borrower shall use or operate the Equipment in material violation
of any Applicable Law.  Each Borrower shall have the right to sell Equipment to
the extent set forth in Section 4.3 hereof.

          4.18.     Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.

          4.19.     Environmental Matters.

                       (a)          Borrowers shall ensure that the Real
Property and all operations and businesses conducted thereon remains in
compliance with all Environmental Laws and they shall not place or permit to be
placed any Hazardous Substances on any Real Property except as permitted by
Applicable Law or appropriate governmental authorities.

                        (b)          Borrowers shall establish and maintain a
system to assure and monitor continued compliance with all applicable
Environmental Laws which system shall include periodic reviews of such
compliance.

                        (c)          Borrowers shall (i) employ in connection
with the use of the Real Property appropriate technology necessary to maintain
compliance with any applicable Environmental

44




Laws and (ii) dispose of any and all Hazardous Waste generated at the Real
Property only at facilities and with carriers that maintain valid permits under
RCRA and any other applicable Environmental Laws.  Borrowers shall use their
best efforts to obtain certificates of disposal, such as hazardous waste
manifest receipts, from all treatment, transport, storage or disposal facilities
or operators employed by Borrowers in connection with the transport or disposal
of any Hazardous Waste generated at the Real Property.

                        (d)          In the event any Borrower obtains, gives or
receives notice of any Release or threat of Release of a reportable quantity of
any Hazardous Substances at the Real Property (any such event being hereinafter
referred to as a “Hazardous Discharge”) or receives any notice of violation,
request for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at the Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or any Borrower’s interest therein (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any state
agency responsible in whole or in part for environmental matters in the state in
which the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint.  Such information is to be
provided to allow Agent to protect its security interest in and Lien on the Real
Property and the Collateral and is not intended to create nor shall it create
any obligation upon Agent or any Lender with respect thereto.

                        (e)          Borrowing Agent shall promptly forward to
Agent copies of any request for information, notification of potential
liability, demand letter relating to potential responsibility with respect to
the investigation or cleanup of Hazardous Substances at any other site owned,
operated or used by any Borrower to dispose of Hazardous Substances and shall
continue to forward copies of correspondence between any Borrower and the
Authority regarding such claims to Agent until the claim is settled.  Borrowing
Agent shall promptly forward to Agent copies of all documents and reports
concerning a Hazardous Discharge at the Real Property that any Borrower is
required to file under any Environmental Laws.  Such information is to be
provided solely to allow Agent to protect Agent’s security interest in and Lien
on the Real Property and the Collateral.

                        (f)          Borrowers shall respond promptly to any
Hazardous Discharge or Environmental Complaint and take all necessary action in
order to safeguard the health of any Person and to avoid subjecting the
Collateral or Real Property to any Lien.  If any Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or any Borrower
shall fail to comply with any of the requirements of any Environmental Laws,
Agent on behalf of Lenders may, but without the obligation to do so, for the
sole purpose of protecting Agent’s interest in the Collateral:  (A) give such
notices or (B) enter onto the Real Property (or authorize third parties to enter
onto the Real Property) and take such actions as Agent (or such third parties as
directed by Agent) deem reasonably necessary or advisable, to clean up, remove,
mitigate or otherwise deal with any such Hazardous Discharge or Environmental
Complaint.  All reasonable costs and expenses incurred by Agent and Lenders (or
such third parties) in the exercise of any such rights, including any sums paid
in connection with any judicial or

45




administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate shall be paid upon
demand by Borrowers, and until paid shall be added to and become a part of the
Obligations secured by the Liens created by the terms of this Agreement or any
other agreement between Agent, any Lender and any Borrower.

                        (g)          Promptly upon the written request of Agent
from time to time, Borrowers shall provide Agent, at Borrowers’ expense, with an
environmental site assessment or environmental audit report prepared by an
environmental engineering firm acceptable in the reasonable opinion of Agent, to
assess with a reasonable degree of certainty the existence of a Hazardous
Discharge and the potential costs in connection with abatement, cleanup and
removal of any Hazardous Substances found on, under, at or within the Real
Property.  Any report or investigation of such Hazardous Discharge proposed and
acceptable to an appropriate Authority that is charged to oversee the clean-up
of such Hazardous Discharge shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed $100,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.

                        (h)          Borrowers shall defend and indemnify Agent
and Lenders and hold Agent, Lenders and their respective employees, agents,
directors and officers harmless from and against all loss, liability, damage and
expense, claims, costs, fines and penalties, including attorney’s fees, suffered
or incurred by Agent or Lenders under or on account of any Environmental Laws,
including the assertion of any Lien thereunder, with respect to any Hazardous
Discharge, the presence of any Hazardous Substances affecting the Real Property,
whether or not the same originates or emerges from the Real Property or any
contiguous real estate, including any loss of value of the Real Property as a
result of the foregoing except to the extent such loss, liability, damage and
expense is attributable to any Hazardous Discharge resulting from actions on the
part of Agent or any Lender.  Borrowers’ obligations under this Section 4.19
shall arise upon the discovery of the presence of any Hazardous Substances at
the Real Property, whether or not any federal, state, or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Substances.  Borrowers’ obligation and the indemnifications hereunder
shall survive the termination of this Agreement.

                        (i)          For purposes of Section 4.19 and 5.7, all
references to Real Property shall be deemed to include all of each Borrower’s
right, title and interest in and to its owned and leased premises.

          4.20.     Financing Statements.  Except as respects the financing
statements filed by Agent and the financing statements described on Schedule
1.2, no financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office.

V

REPRESENTATIONS AND WARRANTIES.

          Each Borrower represents and warrants as follows:

          5.1.     Authority.  Each Borrower has full power, authority and legal
right to enter into this Agreement and the Other Documents and to perform all
its respective Obligations hereunder and thereunder.  This Agreement and the
Other Documents have been duly executed and

46




delivered by each Borrower, and this Agreement and the Other Documents
constitute the legal, valid and binding obligation of such Borrower enforceable
in accordance with their terms, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally.  The execution, delivery and performance of this
Agreement and of the Other Documents (a) are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (b) will not conflict with or violate any Applicable Law, (c)
will not require the Consent of any Governmental Body or any other Person,
except those Consents set forth on Schedule 5.1 hereto, all of which will have
been duly obtained, made or compiled prior to the Closing Date and which are in
full force and effect and (d) will not conflict with, nor result in any breach
in any of the provisions of or constitute a default under or result in the
creation of any Lien except Permitted Encumbrances upon any asset of such
Borrower under the provisions of any agreement, charter document, instrument,
by-law or other instrument to which such Borrower is a party or by which it or
its property is a party or by which it may be bound, except where any such
conflict or breach could not reasonably be expected to have a Material Adverse
Effect.

          5.2.     Formation and Qualification.

                     (a)     Each Borrower is duly incorporated] and in good
standing under the laws of the state listed on Schedule 5.2(a) and is qualified
to do business and is in good standing in the states listed on Schedule 5.2(a)
which constitute all states in which qualification and good standing are
necessary for such Borrower to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on such Borrower.  Each Borrower has delivered to Agent true and
complete copies of its certificate of incorporation and by-laws and will
promptly notify Agent of any amendment or changes thereto.

                     (b)     The only Subsidiaries of each Borrower are listed
on Schedule 5.2(b).]

          5.3.     Survival of Representations and Warranties.  All
representations and warranties of such Borrower contained in this Agreement and
the Other Documents shall be true at the time of such Borrower’s execution of
this Agreement and the Other Documents, and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto. 

          5.4.     Tax Returns.  Each Borrower’s federal tax identification
number is set forth on Schedule 5.4.  Each Borrower has filed all federal, state
and local tax returns and other reports each is required by law to file and has
paid all taxes, assessments, fees and other governmental charges that are due
and payable.  Federal, state and local income tax returns of each Borrower have
been examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2005.  The provision for taxes on the books of
each Borrower is adequate for all years not closed by applicable statutes, and
for its current fiscal year, and no Borrower has any actual knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its books.

47




          5.5.     Financial Statements.

                     (a)     The twelve-month cash flow projections of Borrowers
on a Consolidated Basis and their projected balance sheets as of the Closing
Date, copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”)
were prepared by the Chief Financial Officer of Intelligroup, are based on
underlying assumptions which provide a reasonable basis for the projections
contained therein and reflect Borrowers’ judgment based on present circumstances
of the most likely set of conditions and course of action for the projected
period.  The cash flow Projections.

                     (b)     The consolidated and consolidating balance sheets
of Borrowers, their Subsidiaries and such other Persons described therein
(including the accounts of all Subsidiaries for the respective periods during
which a subsidiary relationship existed) dated as of December 31, 2005, and the
related statements of income, changes in stockholder’s equity, and changes in
cash flow for the period ended on such date, all accompanied by reports thereon
containing opinions without qualification by independent certified public
accountants, copies of which have been delivered to Agent, have been prepared in
accordance with GAAP, consistently applied (except for changes in application in
which such accountants concur and present fairly the financial position of
Borrowers and their Subsidiaries at such date and the results of their
operations for such period.  Since December 31, 2005 there has been no change in
the financial condition of Borrowers or their Subsidiaries (taken as a whole) as
shown on the consolidated balance sheet as of such date and no change in the
aggregate value of machinery and equipment owned by Borrowers and their
respective Subsidiaries, except changes in the Ordinary Course of Business or
changes which individually or in the aggregate have not been materially adverse
to Borrowers and their Subsidiaries (taken as a whole).

          5.6.     Entity Names.  No Borrower has been known by any other
corporate name in the past five years and does not sell Inventory under any
other name except as set forth on Schedule 5.6, nor has any Borrower been the
surviving corporation of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.

          5.7.     O.S.H.A. and Environmental Compliance.

                     (a)     Each Borrower has duly complied with, and its
facilities, business, assets, property, leaseholds, Real Property and Equipment
are in compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; there have been no outstanding citations, notices
or orders of non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.

                     (b)     Each Borrower has been issued all required federal,
state and local licenses, certificates or permits relating to all applicable
Environmental Laws.

48




                     (c)     (i) There are no visible signs of releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances at, upon, under or within any premises leased by any
Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property; (iii) the Real Property has never been used as a
treatment, storage or disposal facility of Hazardous Waste; and (iv) no
Hazardous Substances are present on the Real Property or any premises leased by
any Borrower, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Borrower or of its tenants.

          5.8.     Solvency; No Litigation, Violation, Indebtedness or Default.

                     (a)     Intelligroup is solvent, able to pay its debts as
they mature, has capital sufficient to carry on its business and all businesses
in which it is about to engage, and (i) as of the Closing Date, the fair present
saleable value of its assets, calculated on a going concern basis, is in excess
of the amount of its liabilities and (ii) subsequent to the Closing Date, the
fair saleable value of its assets (calculated on a going concern basis) will be
in excess of the amount of its liabilities.

                     (b)     Except as disclosed in Schedule 5.8(b), no Borrower
has (i) any pending or threatened litigation, arbitration, actions or
proceedings which could reasonably be expected to have a Material Adverse
Effect, and (ii) any liabilities or indebtedness for borrowed money other than
the Obligations.

                     (c)     No Borrower is in violation of any Applicable Laws
in any respect which there could reasonably be expected to have a Material
Adverse Effect.

                     (d)     No Borrower nor any member of the Controlled Group
maintains or contributes to any Plan other than those listed on Schedule 5.8(d)
hereto.  (i) No Plan has incurred any “accumulated funding deficiency,” as
defined in Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or
not waived, and each Borrower and each member of the Controlled Group has met
all applicable minimum funding requirements under Section 302 of ERISA in
respect of each Plan; (ii) each Plan which is intended to be a qualified plan
under Section 401(a) of the Code as currently in effect has been determined by
the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under Section
501(a) of the Code; (iii) neither any Borrower nor any member of the Controlled
Group has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due which are
unpaid; (iv) no Plan has been terminated by the plan administrator thereof nor
by the PBGC, and there is no occurrence which would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Plan; (v) at this time, the
current value of the assets of each Plan exceeds the present value of the
accrued benefits and other liabilities of such Plan and neither any Borrower nor
any member of the Controlled Group knows of any facts or circumstances which
would materially change the value of such assets and accrued benefits and other
liabilities; (vi) neither any Borrower nor any member of the Controlled Group
has breached any of the responsibilities, obligations or duties imposed on it by
ERISA with respect to any Plan; (vii) neither any Borrower nor any member of a
Controlled Group has incurred any liability for any excise tax arising under
Section 4972 or 4980B of the Code, and no fact exists which could give rise to
any such liability; (viii) neither any Borrower nor any member of the Controlled
Group

49




nor any fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA; (ix) each Borrower and
each member of the Controlled Group has made all contributions due and payable
with respect to each Plan; (x) there exists no event described in Section
4043(b) of ERISA, for which the thirty (30) day notice period has not been
waived; (xi) neither any Borrower nor any member of the Controlled Group has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than employees or former employees of any Borrower
and any member of the Controlled Group; (xii) neither any Borrower nor any
member of the Controlled Group maintains or contributes to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(xiii) neither any Borrower nor any member of the Controlled Group has
withdrawn, completely or partially, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of ERISA)
has any liability for breach of fiduciary duty or for any failure in connection
with the administration or investment of the assets of a Plan.

          5.9.     Patents, Trademarks, Copyrights and Licenses.    All material
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, copyrights, copyright applications, design rights,
tradenames, assumed names, trade secrets and licenses owned or utilized by any
Borrower are set forth on Schedule 5.9, are valid and have been duly registered
or filed with all appropriate Governmental Bodies and constitute all of the
intellectual property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such patent, trademark, copyright, design rights, tradename, trade secret or
license and no Borrower is aware of any grounds for any challenge, except as set
forth in Schedule 5.9 hereto.  Each material patent, patent application, patent
license, trademark, trademark application, trademark license, service mark,
service mark application, service mark license, design rights, copyright,
copyright application and copyright license owned or held by any Borrower and
all trade secrets used by any Borrower consist of original material or property
developed by such Borrower or was lawfully acquired by such Borrower from the
proper and lawful owner thereof.  Each of such items has been maintained so as
to preserve the value thereof from the date of creation or acquisition thereof. 
With respect to all software used by any Borrower, such Borrower is in
possession of all source and object codes related to each piece of software or
is the beneficiary of a source code escrow agreement, each such source code
escrow agreement being listed on Schedule 5.9 hereto.

          5.10.     Licenses and Permits.  Except as set forth in Schedule 5.10,
each Borrower (a) is in compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state or local law, rule or regulation for the operation of its
business in each jurisdiction wherein it is now conducting or proposes to
conduct business, in each case, and where the failure to comply or to procure
such licenses or permits could reasonably be expected to have a Material Adverse
Effect.

50




          5.11.     Default of Indebtedness.  No Borrower is in default in the
payment of the principal of or interest on any Indebtedness in the aggregate in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or under any
instrument or agreement under or subject to which any Indebtedness in the
aggregate in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.

          5.12.     No Default.  No Borrower is in default in the payment or
performance of any of its contractual obligations which could reasonably be
expected to have a Material Adverse Effect and no Default has occurred.

          5.13.     No Burdensome Restrictions.  No Borrower is party to any
contract or agreement the performance of which could reasonably be expected to
have a Material Adverse Effect.  Each Borrower has heretofore delivered to Agent
true and complete copies of all material contracts to which it is a party or to
which it or any of its properties is subject.  No Borrower has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.

          5.14.     No Labor Disputes.  No Borrower is involved in any material
labor dispute; there are no strikes or walkouts or union organization of any
Borrower’s employees threatened or in existence and no labor contract is
scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto.

          5.15.     Margin Regulations.   No Borrower is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.  No part of the proceeds of any Advance
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.

          5.16.     Investment Company Act.  No Borrower is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, nor is it controlled by such a company.

          5.17.     Disclosure.  No representation or warranty made by any
Borrower in this Agreement  or in any financial statement, report, certificate
or any other document furnished in connection herewith contains any untrue
statement of fact or omits to state any  fact necessary to make the statements
herein or therein not misleading.  There is no fact actually known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

          5.18.     Swaps.  No Borrower is a party to, nor will it be a party
to, any swap agreement whereby such Borrower has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.

51




          5.19.     Conflicting Agreements.  No provision of any mortgage,
indenture, contract, agreement, judgment, decree or order binding on any
Borrower in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.

          5.20.     Application of Certain Laws and Regulations.  Neither any
Borrower nor any Affiliate of any Borrower is subject to any law, statute, rule
or regulation which regulates the incurrence of any Indebtedness, including
laws, statutes, rules or regulations relative to common or interstate carriers
or to the sale of electricity, gas, steam, water, telephone, telegraph or other
public utility services.

          5.21.     Business and Property of Borrowers.  Upon and after the
Closing Date, Borrowers do not propose to engage in any business other than
providing information technology consulting system integration and
implementation and outsourced application management services and activities
necessary to conduct the foregoing.  On the Closing Date, each Borrower will own
all the property and possess all of the rights and Consents necessary for the
conduct of the business of such Borrower, except where the failure to own such
property or possess such rights and Consents could not reasonably be expected to
have a Material Adverse Effect.

          5.22.     Section 20 Subsidiaries.   Borrowers do not intend to use
and shall not use any portion of the proceeds of the Advances, directly or
indirectly, to purchase during the underwriting period, or for 30 days
thereafter, Ineligible Securities being underwritten by a Section 20 Subsidiary.

          5.23.     Anti-Terrorism Laws.

                                        (a)          General.  Neither any
Borrower nor any Affiliate of any Borrower is in violation of any Anti-Terrorism
Law or engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

                                        (b)          Executive Order No. 13224. 
Neither any Borrower nor any Affiliate of any Borrower or their respective
agents acting or benefiting in any capacity in connection with the Advances or
other transactions hereunder, is any of the following (each a “Blocked Person”):

                                        (i)           a Person that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order
No. 13224;

                                        (ii)          a Person owned or 
controlled  by, or acting for or on behalf  of,  any  Person  that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order
No. 13224;

                                        (iii)         a Person or entity with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law;

52




                                        (iv)          a Person or entity that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order No. 13224;

                                        (v)           a Person or entity that is
named as a “specially designated national” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list, or

                                        (vi)          a Person or entity who is
affiliated or associated with a Person or entity listed above.

          Neither any Borrower nor to the knowledge of any Borrower, any of its
agents acting in any capacity in connection with the Advances or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property  blocked  pursuant to the
Executive Order No. 13224.

          5.24.     Trading with the Enemy.  No Borrower has engaged, nor does
it intend to engage, in any business or activity prohibited by the Trading with
the Enemy Act.

VI

AFFIRMATIVE COVENANTS.

          Each Borrower shall, until payment in full of the Obligations and
termination of this Agreement:

          6.1.     Payment of Fees.   Pay to Agent on demand all usual and
customary fees and expenses which Agent incurs in connection with (a) the
forwarding of Advance proceeds and (b) the establishment and maintenance of any
Blocked Accounts or Depository Accounts as provided for in Section 4.15(h). 
Agent may, without making demand, charge Borrowers’ Account for all such fees
and expenses.

          6.2.     Conduct of Business and Maintenance of Existence and Assets. 
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof.

53




          6.3.     Violations.  Promptly notify Agent in writing of any
violation of any Applicable Laws which could reasonably be expected to have a
Material Adverse Effect.

          6.4.     Government Receivables.  Take all steps reasonably necessary
to protect Agent’s interest in the Collateral under the Federal Assignment of
Claims Act, the Uniform Commercial Code and all other applicable state or local
statutes or ordinances and deliver to Agent appropriately endorsed, any
instrument or chattel paper connected with any Receivable arising out of
contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them.

          6.5.     Financial Covenants.

                                        (a)          Tangible Net Worth. 
Maintain at the end of each fiscal year a Tangible Net Worth in an amount not
less than Twenty Million Dollars ($20,000,000.00).  This covenant shall be
tested only if average Undrawn Availability has been less than Five Million
Dollars ($5,000,000.00) for a period of thirty (30) consecutive days during the
fiscal year in question.

                                        (b)          Fixed Charge Coverage
Ratio.  Cause to be maintained as of the end of each fiscal quarter, calculated
on a rolling four-quarter basis as of the end of any quarter in which Undrawn
Availability is less than Five Million Dollars ($5,000,000.00) for a period of
more than thirty (30) consecutive days, a Fixed Charge Coverage Ratio of not
less than 1.1 to 1.0.

          6.6.     Execution of Supplemental Instruments.  Execute and deliver
to Agent from time to time, upon demand, such supplemental agreements,
statements, assignments and transfers, or instructions or documents relating to
the Collateral, and such other instruments as Agent may request, in order that
the full intent of this Agreement may be carried into effect.

          6.7.     Payment of Indebtedness.   Pay, discharge or otherwise
satisfy at or before maturity (subject, where applicable, to specified grace
periods and, in the case of the trade payables, to normal payment practices) all
its obligations and liabilities of whatever nature, except when the failure to
do so could not reasonably be expected to have a Material Adverse Effect or when
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and each Borrower shall have provided for such reserves
as Agent may reasonably deem proper and necessary, subject at all times to any
applicable subordination arrangement in favor of Lenders.

          6.8.     Standards of Financial Statements.  Cause all financial
statements referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as
to which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).

54




VII

NEGATIVE COVENANTS.

          No Borrower shall, until satisfaction in full of the Obligations and
termination of this Agreement:

          7.1.     Merger, Consolidation, Acquisition and Sale of Assets.

                     (a)          Enter into any merger, consolidation or other
reorganization with or into any other Person or acquire all or a substantial
portion of the assets or Equity Interests of any Person or permit any other
Person to consolidate with or merge with it.

                     (b)          Sell, lease, transfer or otherwise dispose of
any of its properties or assets, except (i) dispositions of Inventory and
Equipment to the extent expressly permitted by Section 4.3 and (ii) any other
sales or dispositions expressly permitted by this Agreement.

          7.2.     Creation of Liens.  Create or suffer to exist any Lien or
transfer upon or against any of its property or assets now owned or hereafter
acquired, except Permitted Encumbrances.

          7.3.      Guarantees.  Become liable upon the obligations or
liabilities of any Person by assumption, endorsement or guaranty thereof or
otherwise (other than to Lenders) except the endorsement of checks in the
Ordinary Course of Business.

          7.4.     Investments.  Purchase or acquire obligations or Equity
Interests of, or any other interest in, any Person, except (a) obligations
issued or guaranteed by the United States of America or any agency thereof, (b)
commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating), (c) certificates
of time deposit and bankers’ acceptances having maturities of not more than 180
days and repurchase agreements backed by United States government securities of
a commercial bank if (i) such bank has a combined capital and surplus of at
least $500,000,000, or (ii) its debt obligations, or those of a holding company
of which it is a Subsidiary, are rated not less than A (or the equivalent
rating) by a nationally recognized investment rating agency, and (d) U.S. money
market funds that invest solely in obligations issued or guaranteed by the
United States of America or an agency thereof.

          7.5.     Loans.   Make advances, loans or extensions of credit to any
Person, including any Parent, Subsidiary or Affiliate except (a) to employees
not to exceed the aggregate amount of Four Hundred Thousand Dollars
($400,000.00) at any time outstanding; and (b) to foreign Subsidiaries or
divisions, not to exceed the aggregate amount of One Million Seven Hundred
Thousand Dollars ($1,700,000.00) outstanding at any time. Notwithstanding
anything contained herein to the contrary, Borrowers may make advances, loans or
extensions of credit to their Subsidiaries which are organized under the laws of
a United States jurisdiction without restriction as to dollar amount, provided
Agent shall have received an executed Guarantee, Guarantor Security Agreements
and such other documents as Agent may require all in form and substance
satisfactory to Agent from each such Subsidiary, prior to the making of any such
loan or extension of credit.

55




          7.6.     Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in an
aggregate amount for all Borrowers in excess of Five Million Dollars
($5,000,000.00).

          7.7.     Dividends.  Declare, pay or make any dividend or distribution
on any shares of the common stock or preferred stock of any Borrower (other than
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any common or preferred stock,
or of any options to purchase or acquire any such shares of common or preferred
stock of any Borrower.

          7.8.     Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (i) Indebtedness to
Lenders; and (ii) Indebtedness incurred for Capital Expenditures permitted under
Section 7.6 hereof.; and (iii) Indebtedness incurred in connection with a
Permitted Acquisition, the terms and conditions of which must be reasonably
acceptable to Agent and Lenders, provided, however, (a) the Indebtedness of a
corporation which becomes a Subsidiary of a Borrower after the date hereof
existed at the time such corporation became a Subsidiary and was not created in
anticipation of the acquisition, and (b) immediately after giving effect to the
acquisition of such corporation by a Borrower, no Default or Event of Default
shall have occurred or be continuing.

          7.9.     Nature of Business.  Substantially change the nature of the
business in which it is presently engaged, nor except as specifically permitted
hereby purchase or invest, directly or indirectly, in any assets or property
other than in the Ordinary Course of Business for assets or property which are
useful in, necessary for and are to be used in its business as presently
conducted.

          7.10.   Transactions with Affiliates.  Directly or indirectly,
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, or otherwise enter into any transaction or deal with, any
Affiliate, except transactions disclosed to the Agent, which are in the Ordinary
Course of Business, on an arm’s-length basis on terms and conditions no less
favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate.

          7.11.   Leases.   Enter as lessee into any lease arrangement for real
or personal property (unless capitalized and permitted under Section 7.6 hereof)
if after giving effect thereto, aggregate annual rental payments for all leased
property would exceed Five Hundred Thousand Dollars ($500,000.00) in any one
fiscal year in the aggregate for all Borrowers or such other amount to which the
Agent in its discretion may consent in writing.

          7.12.   Subsidiaries.

                     (a)     Form any Subsidiary unless (i) such Subsidiary
expressly becomes a Guarantor hereunder and Agent receives a pledge of all the
stock of each Subsidiary formed in a United States jurisdiction or not less than
sixty five percent (65%) of the stock of each Subsidiary formed in a
jurisdiction outside of the United States and (ii) Agent shall have received all
documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.

56




                       (b)     Enter into any partnership, joint venture or
similar arrangement.

          7.13.     Fiscal Year and Accounting Changes.  Change its fiscal year
from December 31 or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.

          7.14.     Pledge of Credit.  Now or hereafter pledge Agent’s or any
Lender’s credit on any purchases or for any purpose whatsoever or use any
portion of any Advance in or for any business other than such Borrower’s
business as conducted on the date of this Agreement.

          7.15.     Amendment of Articles of Incorporation, By-Laws.  Amend,
modify or waive any term or material provision of its Articles of Incorporation
or By-Laws in a manner which is materially adverse to the Lenders taken as a
whole, unless required by law.

          7.16.     Compliance with ERISA.  (i) (x) Maintain, or permit any
member of the Controlled Group to maintain, or (y) become obligated to
contribute, or permit any member of the Controlled Group to become obligated to
contribute, to any Plan, other than those Plans disclosed on Schedule 5.8(d),
(ii) engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in section 406 of
ERISA and Section 4975 of the Code, (iii) incur, or permit any member of the
Controlled Group to incur, any “accumulated funding deficiency”, as that term is
defined in Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or
permit any member of the Controlled Group to terminate, any Plan where such
event could result in any liability of any Borrower or any member of the
Controlled Group or the imposition of a lien on the property of any Borrower or
any member of the Controlled Group pursuant to Section 4068 of ERISA, (v)
assume, or permit any member of the Controlled Group to assume, any obligation
to contribute to any Multiemployer Plan not disclosed on Schedule 5.8(d), (vi)
incur, or permit any member of the Controlled Group to incur, any withdrawal
liability to any Multiemployer Plan; (vii) fail promptly to notify Agent of the
occurrence of any Termination Event, (viii) fail to comply, or permit a member
of the Controlled Group to fail to comply, with the requirements of ERISA or the
Code or other Applicable Laws in respect of any Plan, (ix) fail to meet, or
permit any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.

          7.17.     Prepayment of Indebtedness.    At any time, directly or
indirectly, prepay any Indebtedness (other than to Lenders), or repurchase,
redeem, retire or otherwise acquire any Indebtedness of any Borrower.

          7.18.     Anti-Terrorism Laws.  No Borrower shall, until satisfaction
in full of the Obligations and termination of this Agreement, nor shall it
permit any Affiliate or agent to:

                       (a)     Conduct any business or engage in any transaction
or dealing with any Blocked Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person.

                       (b)     Deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

57




                       (c)     Engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA PATRIOT Act or any other Anti-Terrorism Law.  Borrower shall
deliver to Lenders any certification or other evidence requested from time to
time by any Lender in its sole discretion, confirming Borrower’s compliance with
this Section.

          7.19.     Membership/Partnership Interests.  Elect to treat or permit
any of its Subsidiaries to (x) treat its limited liability company membership
interests or partnership interests, as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and by Section
8-103 of Article 8 of Uniform Commercial Code or (y) certificate its limited
liability company membership interests or partnership interests, as the case may
be.

          7.20.     Trading with the Enemy Act.  Engage in any business or
activity in violation of the Trading with the Enemy Act.

VIII

CONDITIONS PRECEDENT.

          8.1.     Conditions to First Advance Under This Agreement.  The
agreement of Lenders to make any Advances requested to be made on the Closing
Date or thereafter is subject to the satisfaction, or waiver by Agent,
immediately prior to or concurrently with the making of such Advances, of the
following conditions precedent:

                                        (a)          Note.  Agent shall have
received the Notes duly executed and delivered by an authorized officer of each
Borrower;

                                        (b)          Filings, Registrations and
Recordings.  Each document (including any Uniform Commercial Code financing
statement) required by this Agreement, any related agreement or under law or
reasonably requested by the Agent to be filed, registered or recorded in order
to create, in favor of Agent, a perfected security interest in or lien upon the
Collateral shall have been properly filed, registered or recorded in each
jurisdiction in which the filing, registration or recordation thereof is so
required  or requested, and Agent shall have received an acknowledgment copy, or
other evidence satisfactory to it, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto;

                                        (c)          Corporate Proceedings of
Borrowers.  Agent shall have received a copy of the resolutions in form and
substance reasonably satisfactory to Agent, of the Board of Directors of each
Borrower authorizing (i) the execution, delivery and performance of this
Agreement, the Notes, and the Other Agreements (collectively the “Documents”)
and (ii) the granting by each Borrower of the security interests in and liens
upon the Collateral in each case certified by the Secretary or an Assistant
Secretary of each Borrower as of the Closing Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;

                                        (d)          Incumbency Certificates of
Borrowers.  Agent shall have received a certificate of the Secretary or an
Assistant Secretary of each Borrower, dated the Closing Date, as to the
incumbency and signature of the officers of each Borrower executing this
Agreement, the Other Documents, any certificate or other documents to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

58




                                        (e)          Certificates.  Agent shall
have received a copy of the Articles or Certificate of Incorporation of each
Borrower, and all amendments thereto, certified by the Secretary of State or
other appropriate official of its jurisdiction of incorporation together with
copies of the By-Laws of each Borrower and all agreements of each Borrower’s
shareholders certified as accurate and complete by the Secretary of  each
Borrower;

                                        (f)          Good Standing
Certificates.  Agent shall have received good standing certificates (i) for each
Borrower dated not more than thirty (30) days prior to the Closing Date, issued
by the Secretary of State or other appropriate official of each Borrower’s
jurisdiction of incorporation and (ii) dated not more than ninety (90) days
after the Closing Date, issued by the Secretary of States of California and
Illinois as to Intelligroup and the Secretary of State of Georgia as to Empower;

                                        (g)          Legal Opinion.  Agent shall
have received the executed legal opinion of Intelligroup’s legal department in
form and substance satisfactory to Agent which shall cover such matters incident
to the transactions contemplated by this Agreement, the Note, the Other
Documents, and related agreements as Agent may reasonably require and each
Borrower hereby authorizes and directs such counsel to deliver such opinions to
Agent and Lenders;

                                        (h)          No Litigation.  Except as
set forth in Schedule 8.1(h), No litigation, investigation or proceeding before
or by any arbitrator or Governmental Body shall be continuing or threatened
against any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect;

                                        (i)          Financial Condition
Certificates.  Agent shall have received an executed Financial Condition
Certificate in the form of Exhibit 8.1(k).

                                        (j)          Collateral
Examination.    Agent shall have completed Collateral examinations, the results
of which shall be satisfactory in form and substance to Lenders, of the
Receivables of each Borrower and all books and records in connection therewith;

                                        (k)          Fees.  Agent shall have
received all fees payable to Agent and Lenders on or prior to the Closing Date
hereunder, including pursuant to Article III hereof;

                                        (l)          Projections.  Agent shall
have received a copy of the Projections which shall be satisfactory in all
respects to Lenders;

                                        (m)         Insurance.  Agent shall have
received in form and substance satisfactory to Agent, certified copies of
Borrowers’ casualty insurance policies, together with loss payable endorsements
on Agent’s standard form of loss payee endorsement naming Agent as loss payee,
and certified copies of Borrowers’ liability insurance policies, together with
endorsements naming Agent as a co-insured;

59




                                        (n)          Blocked Accounts.  Agent
shall have received duly executed agreements establishing the Blocked Accounts
or Depository Accounts with financial institutions acceptable to Agent for the
collection or servicing of the Receivables and proceeds of the Collateral;

                                        (o)          Consents.  Agent shall have
received any and all Consents necessary to permit the effectuation of the
transactions contemplated by this Agreement and the Other Documents; and, Agent
shall have received such Consents and waivers of such third parties as might
assert claims with respect to the Collateral, as Agent and its counsel shall
deem necessary;

                                        (p)          No Adverse Material
Change.  (i) since December 31, 2005, there shall not have occurred any event,
condition or state of facts which could reasonably be expected to have a
Material Adverse Effect and (ii) no representations made or information supplied
to Agent or Lenders shall have been proven to be inaccurate or misleading in any
material respect;

                                        (q)          Leasehold Agreements. 
Agent shall have received landlord, mortgagee or warehouseman agreements
satisfactory to Agent with respect to all premises leased by Borrowers at which
books and records are located;

                                        (r)          Other Documents.  Agent
shall have received the executed Other Documents, all in form and substance
satisfactory to Agent;

                                        (s)          Contract Review.  Agent
shall have reviewed all material contracts of Borrowers including leases, union
contracts, labor contracts, vendor supply contracts, license agreements and
distributorship agreements and such contracts and agreements shall be
satisfactory in all respects to Agent;

                                        (t)          Closing Certificate.  Agent
shall have received a closing certificate signed by the Chief Financial Officer
of each Borrower dated as of the date hereof, stating that (i) all
representations and warranties set forth in this Agreement and the Other
Documents are true and correct on and as of such date, (ii) Borrowers are on
such date in compliance with all the terms and provisions set forth in this
Agreement and the Other Documents and (iii) on such date no Default or Event of
Default has occurred or is continuing;

                                        (u)          Borrowing Base.  Agent
shall have received evidence from Borrowers that the aggregate amount of
Eligible Receivables is sufficient in value and amount to support Advances in
the amount requested by Borrowers on the Closing Date;

                                        (v)          Undrawn Availability. 
After giving effect to the Existing Loans and any additional Advances hereunder,
on the Closing Date Borrowers shall have Undrawn Availability of at least Two
Million Five Hundred Thousand Dollars ($2,500,000.00) and

                                        (w)          Compliance with Laws. 
Agent shall be reasonably satisfied that each Borrower is in compliance with all
pertinent federal, state, local or territorial regulations, including those with
respect to the Federal Occupational Safety and Health Act, the Environmental
Protection Act, ERISA and the Trading with the Enemy Act.

60




                                        (x)          Other.  All corporate and
other proceedings, and all documents, instruments and other legal matters in
connection with the Transactions shall be satisfactory in form and substance to
Agent and its counsel.

          8.2.     Conditions to Each Advance.  The agreement of Lenders to make
any Advance requested to be made on any date, is subject to the satisfaction of
the following conditions precedent as of the date such Advance is made:

                                        (a)          Representations and
Warranties.  Each of the representations and warranties made by any Borrower in
or pursuant to this Agreement, the Other Documents and any related agreements to
which it is a party, and each of the representations and warranties contained in
any certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all material respects on and as of such
date as if made on and as of such date;

                                        (b)          No Default.  No Event of
Default or Default shall have occurred and be continuing on such date, or would
exist after giving effect to the Advances requested to be made, on such date;
provided, however that Agent, in its sole discretion, may continue to make
Advances notwithstanding the existence of an Event of Default or Default and
that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default; and

          Each request for an Advance by any Borrower hereunder shall constitute
a representation and warranty by each Borrower as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.

IX

INFORMATION AS TO BORROWERS.

          Each Borrower shall, or (except with respect to Section 9.11) shall
cause Borrowing Agent on its behalf to, until satisfaction in full of the
Obligations and the termination of this Agreement:

          9.1.     Disclosure of Material Matters.  Immediately upon learning
thereof, report to Agent all matters materially affecting the value,
enforceability or collectibility of any portion of the Collateral, including any
Borrower’s reclamation or repossession of, or the return to any Borrower of, a
material amount of goods or claims or disputes asserted by any Customer or other
obligor. 

          9.2.     Schedules.  Deliver to Agent on or before the fifteenth
(15th) day of each month as and for the prior month (a) accounts receivable
ageings inclusive of reconciliations to the general ledger, (b) accounts payable
schedules inclusive of reconciliations to the general ledger, (c) Inventory
reports and (d) a Borrowing Base Certificate in form and substance satisfactory
to Agent (which shall be calculated as of the last day of the prior month and
which shall not be binding upon Agent or restrictive of Agent’s rights under
this Agreement).  In addition, each Borrower will deliver to Agent at such
intervals as Agent may require:  (i) confirmatory assignment schedules,
(ii) copies of Customer’s invoices, (iii) evidence of shipment or delivery, and
(iv) such further schedules, documents and/or information regarding the
Collateral as Agent may require including trial balances and test
verifications.  Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do 

61




whatever it may deem reasonably necessary to protect its interests hereunder.
The items to be provided under this Section are to be in form satisfactory to
Agent and executed by each Borrower and delivered to Agent from time to time
solely for Agent’s convenience in maintaining records of the Collateral, and any
Borrower’s failure to deliver any of such items to Agent shall not affect,
terminate, modify or otherwise limit Agent’s Lien with respect to the
Collateral.

          9.3.     Environmental Certifications.  Include in each compliance
certificate delivered with the financial statements referred to in Sections 9.7,
9.8 and 9.9, a representation that, to the best knowledge of the office
executing such certificates, each Borrower is in compliance in all material
respects with all federal, state and local Environmental Laws.  To the extent
any Borrower is not in compliance with the foregoing laws, the certificate shall
set forth with specificity all areas of non-compliance and the proposed action
such Borrower will implement in order to achieve full compliance.

          9.4.     Litigation.  Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.

          9.5.     Material Occurrences.   Promptly notify Agent in writing upon
the occurrence of (a) any Event of Default or Default; (b) any event,
development or circumstance whereby any financial statements or other reports
furnished to Agent fail in any material respect to present fairly, in accordance
with GAAP consistently applied, the financial condition or operating results of
any Borrower as of the date of such statements; (c) any accumulated retirement
plan funding deficiency which, if such deficiency continued for two plan years
and was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (e) any other development in the business or affairs of any
Borrower, which could reasonably be expected to have a Material Adverse Effect;
in each case describing the nature thereof and the action Borrowers propose to
take with respect thereto.

          9.6.     Government Receivables.  Notify Agent, by disclosing same on
each Borrowing Base Certificate, if any of its Receivables arise out of
contracts between any Borrower and the United States, any state, or any
department, agency or instrumentality of any of them.

          9.7.     Annual Financial Statements.  Furnish Agent and Lenders
within ninety-five  (95) days after the end of each fiscal year of Borrowers,
financial statements of Borrowers on a consolidating and consolidated basis
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and reported upon without qualification by
an independent certified public accounting firm selected

62




by Borrowers and satisfactory to Agent (the “Accountants”).  The report of the
Accountants shall be accompanied by a statement of the Accountants certifying
that (i) they have caused this Agreement to be reviewed, (ii) in making the
examination upon which such report was based either no information came to their
attention which to their knowledge constituted an Event of Default or a Default
under this Agreement or any related agreement or, if such information came to
their attention, specifying any such Default or Event of Default, its nature,
when it occurred and whether it is continuing, and such report shall contain or
have appended thereto calculations which set forth Borrowers’ compliance with
the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5,7.6, 7.7, 7.8
and 7.11 hereof.  In addition, the reports shall be accompanied by a Compliance
Certificate.

          9.8.     Quarterly Financial Statements.  Furnish Agent and Lenders
within forty-seven (47) days after the end of each fiscal quarter, an unaudited
balance sheet of Borrowers on a consolidated and consolidating basis and
unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices and
complete and correct in all material respects, subject to normal and recurring
year end adjustments that individually and in the aggregate are not material to
Borrowers’ business.  The reports shall be accompanied by a Compliance
Certificate.

          9.9.     Monthly Financial Statements.  Furnish Agent and Lenders
within thirty (30) days after the end of each month, an unaudited balance sheet
of Borrowers on a consolidated and consolidating basis and unaudited statements
of income and stockholders’ equity and cash flow of Borrowers on a consolidated
and consolidating basis reflecting results of operations from the beginning of
the fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The reports shall
be accompanied by a Compliance Certificate.

          9.10.    Other Reports.  Furnish Agent as soon as available, but in
any event within ten (10) days after the issuance thereof, with copies of such
financial statements, reports and returns as each Borrower shall send to its
stockholders and/or the Securities and Exchange Commission.

          9.11.    Additional Information.  Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Note have been complied with by Borrowers including, without
the necessity of any request by Agent, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of any
Borrower’s opening of any new office or place of business or any Borrower’s
closing of any existing office or place of business, and (c) promptly upon any
Borrower’s learning thereof, notice of any labor dispute to which any Borrower
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which any Borrower
is a party or by which any Borrower is bound.

63




          9.12.    Projected Operating Budget.  Furnish Agent and Lenders, no
later than thirty (30) days subsequent to the beginning of each Borrower’s
fiscal years a month by month projected operating budget and cash flow of
Borrowers on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President or Chief Financial Officer of each
Borrower to the effect that such projections have been prepared on the basis of
sound financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.

          9.13.    Variances From Operating Budget.   Furnish Agent,
concurrently with the delivery of the financial statements referred to in
Section 9.7 and each monthly report, a written report summarizing all material
variances from budgets submitted by Borrowers pursuant to Section 9.12 whether
under this Agreement or the Existing Loan Agreement and a discussion and
analysis by management with respect to such variances.

          9.14.     Notice of Suits, Adverse Events.  Furnish Agent with prompt
written notice of (i) any lapse or other termination of any Consent issued to
any Borrower by any Governmental Body or any other Person that is material to
the operation of any Borrower’s business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent; and (iii) copies
of any periodic or special reports filed by any Borrower or any Guarantor with
any Governmental Body or Person, if such reports indicate any material change in
the business, operations, affairs or condition of any Borrower or any Guarantor,
or if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor.

          9.15.     ERISA Notices and Requests.   Furnish Agent with immediate
written notice in the event that (i) any Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Borrower or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any  Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) any Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Borrower or any member of the Controlled Group shall receive
any favorable or unfavorable determination letter from the Internal Revenue
Service regarding the qualification of a Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) any Borrower or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice;  (viii) any
Borrower or any member of the Controlled Group shall fail to make a required

64




installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (ix) any Borrower or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.

          9.16     Customer Information.  On the first (1st) Business Day after
January 1 and July 1 of each calendar year and at such other times as Agent may
request, provide to Agent a list of all Customers to whom Borrowers have made a
sale or rendered services with the past six (6) months, including for each
Customer, the current address, the name of the current contact at each Customer
and the current telephone number of each Customer.

          9.17     Additional Documents.  Execute and deliver to Agent, upon
request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.

X

EVENTS OF DEFAULT.

          The occurrence of any one or more of the following events shall
constitute an “Event of Default”:

          10.1.     Nonpayment.  Failure by any Borrower to pay any principal or
interest on the Obligations when due, whether at maturity or by reason of
acceleration pursuant to the terms of this Agreement or by notice of intention
to prepay, or by required prepayment or failure to pay any other liabilities or
make any other payment, fee or charge provided for herein when due or in any
Other Document;

          10.2.     Breach of Representation.  Any representation or warranty
made or deemed made by any Borrower or any Guarantor in this Agreement, any
Other Document or any related agreement or in any certificate, document or
financial or other statement furnished at any time in connection herewith or
therewith shall prove to have been misleading in any material respect on the
date when made or deemed to have been made;

          10.3.     Financial Information.  Failure by any Borrower to (i)
furnish financial information when due (in accordance with the terms of this
Agreement) or when requested or (ii) permit the inspection of its books or
records;

          10.4.     Judicial Actions.  Issuance of a notice of Lien, levy,
assessment, injunction or attachment against any Borrower’s Inventory or
Receivables or against a material portion of any Borrower’s property which is
not stayed or lifted within thirty (30) days;

          10.5.     Noncompliance.  Except as otherwise provided for in Sections
10.1, 10.3 and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor
to perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is
not cured within ten (10) days from the occurrence of such failure or neglect;

65




          10.6.     Judgments.  Any judgment or judgments are rendered against
Borrowers for an aggregate amount in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00) and (i) enforcement proceedings shall have been commenced
by a creditor upon such judgment, (ii) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, or (iii) any such
judgment results in the creation of a Lien upon any of the Collateral (other
than a Permitted Encumbrance);

          10.7.     Bankruptcy.  Any Borrower or any Guarantor shall (i) apply
for, consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

          10.8.     Inability to Pay.  Any Borrower or any Guarantor shall admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business;

          10.9.     Affiliate Bankruptcy.   Any Affiliate or any Subsidiary of
any Borrower shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

          10.10.     Material Adverse Effect.  Any change in any Borrower’s or
any Guarantor’s results of operations or condition (financial or otherwise)
which in Agent’s opinion has a Material Adverse Effect;

          10.11.     Lien Priority.  Any Lien created hereunder or provided for
hereby or under any related agreement for any reason ceases to be or is not a
valid and perfected Lien having a first priority interest;

          10.12.     Cross Default.  A default of the obligations of any
Borrower under any other agreement to which it is a party shall occur which
adversely affects its condition, affairs or prospects (financial or otherwise)
which default is not cured within any applicable grace period;

66




          10.13.     Breach of Guaranty.  Termination or breach of any Guaranty
or Guaranty Security Agreement or similar agreement executed and delivered to
Agent in connection with the Obligations of any Borrower, or if any Guarantor
attempts to terminate, challenges the validity of, or its liability under, any
such Guaranty or Guaranty Security Agreement or similar agreement;

          10.14.     Change of Management.  Any Change of Management shall
occur;

          10.15.     Invalidity.  Any material provision of this Agreement or
any Other Document shall, for any reason, cease to be valid and binding on
Borrower or any Guarantor, or any Borrower or any Guarantor shall so claim in
writing to Agent or any Lender;

          10.16.     Licenses.    (i) Any Governmental Body shall (A) revoke,
terminate, suspend or adversely modify any license, permit, patent trademark or
tradename of any Borrower or any Guarantor, the continuation of which is
material to the continuation of any Borrower’s or Guarantor’s business, or (B)
commence proceedings to suspend, revoke, terminate or adversely modify any such
license, permit, trademark, tradename or patent and such proceedings shall not
be dismissed or discharged within sixty (60) days, or (C) schedule or conduct a
hearing on the renewal of any license, permit, trademark, trade name or patent
necessary for the continuation of any Borrower’s or any Guarantor’s business and
the staff of such Governmental Body issues a report recommending the
termination, revocation, suspension or material, adverse modification of such
license, permit, trademark, tradename or patent; (ii) any agreement which is
necessary or material to the operation of any Borrower’s or any Guarantor’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;

          10.17.     Seizures.  Any portion of the Collateral shall be seized or
taken by a Governmental Body, or any Borrower or any Guarantor or the title and
rights of any Borrower, any Guarantor or any Original Owner which is the owner
of any material portion of the Collateral shall have become the subject matter
of claim, litigation, suit or other proceeding which might, in the opinion of
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents; or

          10.18.    Pension Plans.  An event or condition specified in Sections
7.16 or 9.15 hereof shall occur or exist with respect to any Plan and, as a
result of such event or condition, together with all other such events or
conditions, any Borrower or any member of the Controlled Group shall incur, or
in the opinion of Agent be reasonably likely to incur, a liability to a Plan or
the PBGC (or both) which could not reasonably be expected to have a Material
Adverse Effect.

XI

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

          11.1.     Rights and Remedies.

                        (a)                     Upon the occurrence of (i) an
Event of Default pursuant to Section 10.7 all Obligations shall be immediately
due and payable and this Agreement and the obligation of Lenders to make
Advances shall be deemed terminated; and, (ii) any of the other Events of
Default and at any time thereafter (such default not having previously been
cured), at the option

67




of Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances.  Upon the occurrence of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process.  Agent may enter any of any
Borrower’s premises or other premises without legal process and without
incurring liability to any Borrower therefor, and Agent may thereupon, or at any
time thereafter, in its discretion without notice or demand, take the Collateral
and remove the same to such place as Agent may deem advisable and Agent may
require Borrowers to make the Collateral available to Agent at a convenient
place.  With or without having the Collateral at the time or place of sale,
Agent may sell the Collateral, or any part thereof, at public or private sale,
at any time or place, in one or more sales, at such price or prices, and upon
such terms, either for cash, credit or future delivery, as Agent may elect. 
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Borrowers reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification.  At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower.  In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods.  The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof.  Noncash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.

                       (b)          To the extent that Applicable Law imposes
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Borrower acknowledges and agrees that it is not commercially unreasonable
for the Agent (i) to fail to incur expenses reasonably deemed significant by the
Agent to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Customers or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral, (iv)
to exercise collection remedies against Customers and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other

68




Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral.  Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b). 
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b). 

          11.2.     Agent’s Discretion.  Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.

          11.3.     Setoff.  Subject to Section 14.12, in addition to any other
rights which Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Borrower’s
property held by Agent and such Lender to reduce the Obligations.

          11.4.     Rights and Remedies not Exclusive.  The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.

          11.5.     Allocation of Payments After Event of Default. 
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent on account of the Obligations or any other
amounts outstanding under any of the Other Documents or in respect of the
Collateral may, at Agent’s discretion, be paid over or delivered as follows:

          FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Agent in connection with
enforcing its rights and the rights of the Lenders under this Agreement and the
Other Documents and any protective advances made by the Agent with respect to
the Collateral under or pursuant to the terms of this Document;

69




          SECOND, to payment of any fees owed to the Agent;

          THIRD, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of each of the Lenders in
connection with enforcing its rights under this Agreement and the Other
Documents or otherwise with respect to the Obligations owing to such Lender;

          FOURTH, to the payment of all of the Obligations consisting of accrued
fees and interest;

          FIFTH, to the payment of the outstanding principal amount of the
Obligations (including the payment or cash collateralization of any outstanding
Letters of Credit);

          SIXTH, to all other Obligations and other obligations which shall have
become due and payable under the Other Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

          SEVENTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.

          In carrying out the foregoing, (i) amounts received shall be applied
in the numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

XII

WAIVERS AND JUDICIAL PROCEEDINGS.

          12.1.     Waiver of Notice.  Each Borrower hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.

          12.2.     Delay.  No delay or omission on Agent’s or any Lender’s part
in exercising any right, remedy or option shall operate as a waiver of such or
any other right, remedy or option or of any Default or Event of Default.

          12.3.     Jury Waiver.   EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER

70




INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII

EFFECTIVE DATE AND TERMINATION.

          13.1.     Term.  This Agreement, which shall inure to the benefit of
and shall be binding upon the respective successors and permitted assigns of
each Borrower, Agent and each Lender, shall become effective on the date hereof
and shall continue in full force and effect until May  22, 2008 (the “Term”)
unless sooner terminated as herein provided.  Borrowers may terminate this
Agreement at any time upon ninety (90) days’ prior written notice upon payment
in full of the Obligations.  In the event the Obligations are paid in full prior
to the last day of the Term or on any other date thereafter except an annual
anniversary date of the Term (the date of such payment hereinafter referred to
as an “Alternate Termination Date”), Borrowers shall pay to Agent for the
benefit of Lenders a termination fee in an amount equal to (x) two and one-half
percent (2.50%) of the Maximum Revolving Loan Amount if the Alternate
Termination Date occurs on or after the Closing Date to and including the date
immediately preceding the first anniversary of the Closing Date, (y) two percent
(2.00%) of the Maximum Revolving Loan Amount if the Alternate Termination Date
occurs on or after the first anniversary of the Closing Date and any date
thereafter, except an annual anniversary of the Closing Date.

          13.2.     Termination.  The termination of the Agreement shall not
affect any Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations
having their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto.  Accordingly, each Borrower waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds.  All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.

71




XIV

REGARDING AGENT.

          14.1.     Appointment. Each Lender hereby designates PNC to act as
Agent for such Lender under this Agreement and the Other Documents.  Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.4(a) and (b), charges and collections (without giving effect to any collection
days) received pursuant to this Agreement, for the ratable benefit of Lenders. 
Agent may perform any of its duties hereunder by or through its agents or
employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

          14.2.     Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder.  Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any
Borrower.  The duties of Agent as respects the Advances to Borrowers shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.

          14.3.     Lack of Reliance on Agent and Resignation.  Independently
and without reliance upon Agent or any other Lender, each Lender has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of each Borrower and each

72




Guarantor in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of each Borrower and each
Guarantor.  Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before making of the
Advances or at any time or times thereafter except as shall be provided by any
Borrower pursuant to the terms hereof.  Agent shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
herein or in any agreement, document, certificate or a statement delivered in
connection with or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Other
Document, or of the financial condition of any Borrower or any Guarantor, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Note, the
Other Documents or the financial condition of any Borrower, or the existence of
any Event of Default or any Default.

          Agent may resign on sixty (60) days’ written notice to each of Lenders
and Borrowing Agent and upon such resignation, the Required Lenders will
promptly designate a successor Agent reasonably satisfactory to Borrowers.

          Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and the term “Agent” shall mean such successor agent effective
upon its appointment, and the former Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such former Agent.  After any Agent’s resignation as Agent, the provisions of
this Article XIV shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

          14.4.     Certain Rights of Agent.  If Agent shall request
instructions from Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any Other Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from the Required Lenders; and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

          14.5.     Reliance.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram, order
or other document or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. 
Agent may employ agents and attorneys-in-fact and shall not be liable for the
default or misconduct of any such agents or attorneys-in-fact selected by Agent
with reasonable care.

          14.6.     Notice of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Agent has received notice from a
Lender or Borrowing Agent referring to this Agreement or the Other Documents,
describing such Default or Event of Default and stating that such notice is a

73




“notice of default”.  In the event that Agent receives such a notice, Agent
shall give notice thereof to Lenders.  Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

          14.7.     Indemnification.  To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that, Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
(not mere) negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).

          14.8.     Agent in its Individual Capacity.  With respect to the
obligation of Agent to lend under this Agreement, the Advances made by it shall
have the same rights and powers hereunder as any other Lender and as if it were
not performing the duties as Agent specified herein; and the term “Lender” or
any similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

          14.9.     Delivery of Documents.  To the extent Agent receives
financial statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or
Borrowing Base Certificates from any Borrower pursuant to the terms of this
Agreement which any Borrower is not obligated to deliver to each Lender, Agent
will promptly furnish such documents and information to Lenders.

          14.10.    Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

          14.11.     No Reliance on Agent’s Customer Identification Program. 
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any

74




other Anti-Terrorism Law, including any programs involving any of the following
items relating to or in connection with any Borrower, its Affiliates or its
agents, this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

          14.12.     Other Agreements.  Each of the Lenders agrees that it shall
not, without the express consent of Agent, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender.  Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders. 

XV

BORROWING AGENCY.

          15.1.     Borrowing Agency Provisions.

                         (a)     Each Borrower hereby irrevocably designates
Borrowing Agent to be its attorney and agent and in such capacity to borrow,
sign and endorse notes, and execute and deliver all instruments, documents,
writings and further assurances now or hereafter required hereunder, on behalf
of such Borrower or Borrowers, and hereby authorizes Agent to pay over or credit
all loan proceeds hereunder in accordance with the request of Borrowing Agent.

                         (b)     The handling of this credit facility as a
co-borrowing facility with a borrowing agent in the manner set forth in this
Agreement is solely as an accommodation to Borrowers and at their request. 
Neither Agent nor any Lender shall incur liability to Borrowers as a result
thereof.  To induce Agent and Lenders to do so and in consideration thereof,
each Borrower hereby indemnifies Agent and each Lender and holds Agent and each
Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Agent or any Lender by
any Person arising from or incurred by reason of the handling of the financing
arrangements of Borrowers as provided herein, reliance by Agent or any Lender on
any request or instruction from Borrowing Agent or any other action taken by
Agent or any Lender with respect to this Section 15.1 except due to willful
misconduct or gross (not mere) negligence by the indemnified party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

                         (c)     All Obligations shall be joint and several, and
each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted to Agent or any Lender to any Borrower, failure of Agent or any Lender
to give any Borrower notice of borrowing or any other notice, any failure of
Agent or any Lender to pursue or preserve its rights against any Borrower, the
release by Agent or any Lender of any Collateral now or thereafter acquired from
any Borrower, and such agreement by

75




each Borrower to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by Agent or any Lender to the other Borrowers
or any Collateral for such Borrower’s Obligations or the lack thereof.  Each
Borrower waives all suretyship defenses.

          15.2.     Waiver of Subrogation.  Each Borrower expressly waives any
and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution of any other claim which such Borrower may now or hereafter have
against the other Borrowers or other Person directly or contingently liable for
the Obligations hereunder, or against or with respect to the other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.

XVI

MISCELLANEOUS.

          16.1.     Governing Law.   This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.  Any judicial
proceeding brought by or against any Borrower with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each Borrower hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to Borrowing Agent at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at the Agent’s option, by service upon Borrowing
Agent which each Borrower irrevocably appoints as such Borrower’s Agent for the
purpose of accepting service.  Nothing herein shall affect the right to serve
process in any manner permitted by law or shall limit the right of Agent or any
Lender to bring proceedings against any Borrower in the courts of any other
jurisdiction.  Each Borrower waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.  Each Borrower
waives the right to remove any judicial proceeding brought against such Borrower
in any state court to any federal court.  Any judicial proceeding by any
Borrower against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York, State of New York or the Southern
District of New York.

          16.2.     Entire Understanding.

                         (a)     This Agreement and the documents executed
concurrently herewith contain the entire understanding between each Borrower,
Agent and each Lender and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof.  Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Borrower’s, Agent’s and each

76




Lender’s respective officers.  Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.  Each Borrower acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.

                         (b)     The Required Lenders or Agent with the consent
in writing of the Required Lenders, and Borrowers may, subject to the provisions
of this Section 16.2 (b), from time to time enter into written supplemental
agreements to this Agreement or the Other Documents executed by Borrowers, for
the purpose of adding or deleting any provisions or otherwise changing, varying
or waiving in any manner the rights of Lenders, Agent or Borrowers thereunder or
the conditions, provisions or terms thereof of waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

                                    (i)      increase the Commitment Percentage,
the maximum dollar commitment of any Lender or the Maximum Revolving Advance
Amount.

                                    (ii)     extend the maturity of any Note or
the due date for any amount payable hereunder, or decrease the rate of interest
or reduce any fee payable by Borrowers to Lenders pursuant to this Agreement.

                                    (iii)    alter the definition of the term
Required Lenders or alter, amend or modify this Section 16.2(b).

                                    (iv)    release any Collateral during any
calendar year (other than in accordance with the provisions of this Agreement)
having an aggregate value in excess of Five Million Dollars ($5,000,000.00).

                                    (v)     change the rights and duties of
Agent.

                                    (vi)    permit any Revolving Advance to be
made if after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (30) consecutive
Business Days or exceed one hundred and five percent (105%) of the Formula
Amount.

                                    (vii)   increase the Advance Rates above the
Advance Rates in effect on the Closing Date.

                                    (viii)  release any Guarantor.

          Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

77




          In the event that Agent requests the consent of a Lender pursuant to
this Section 16.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request.  In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrowers.  In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.

          Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or (c) any other provision of this Agreement,
Agent may at its discretion and without the consent of the Required Lenders,
voluntarily permit the outstanding Revolving Advances at any time to exceed  the
Formula Amount by up to ten percent (10%) of the Formula Amount for up to thirty
(30) consecutive Business Days (the “Out-of-Formula Loans”).  If Agent is
willing in its sole and absolute discretion to make such Out-of-Formula Loans,
such Out-of-Formula Loans shall be payable on demand and shall bear interest at
the Default Rate; provided that, if Lenders do make Out-of-Formula Loans,
neither Agent nor Lenders shall be deemed thereby to have changed the limits of
Section 2.1(a).  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
either “Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral.  In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have Borrowers decrease such
excess in as expeditious a manner as is practicable under the circumstances and
consistent with its business judgment.  Revolving Advances made after Agent has
determined the existence of involuntary overadvances shall be deemed to be
involuntary overadvances and shall be decreased in accordance with the preceding
sentence.

          In addition to (and not in substitution of) the discretionary
Revolving Advances permitted above in this Section 16.2, the Agent is hereby
authorized by Borrowers and the Lenders, from time to time in the Agent’s sole
discretion, (A) after the occurrence and during the continuation of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in Section 8.2 hereof have not been satisfied, to
make Revolving Advances to Borrowers on behalf of the Lenders which the Agent,
in its reasonable business judgment, deems

78




necessary or desirable (a) to preserve or protect the Collateral, or any portion
thereof, (b) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations, or (c) to pay any other amount chargeable
to Borrowers pursuant to the terms of this Agreement; provided, that at any time
after giving effect to any such Revolving Advances the outstanding Revolving
Advances do not exceed one hundred and ten percent (110%) of the Formula Amount.

          16.3.     Successors and Assigns; Participations; New Lenders.

                        (a)     This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent, each Lender, all future holders of the
Obligations and their respective successors and assigns, except that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

                        (b)     Each Borrower acknowledges that in the regular
course of commercial banking business one or more Lenders may at any time and
from time to time sell participating interests in the Advances to other
financial institutions (each such transferee or purchaser of a participating
interest, a “Participant”).  Each Participant may exercise all rights of payment
(including rights of set-off) with respect to the portion of such Advances held
by it or other Obligations payable hereunder as fully as if such Participant
were the direct holder thereof provided that Borrowers shall not be required to
pay to any Participant more than the amount which it would have been required to
pay to Lender which granted an interest in its Advances or other Obligations
payable hereunder to such Participant had such Lender retained such interest in
the Advances hereunder or other Obligations payable hereunder and in no event
shall Borrowers be required to pay any such amount arising from the same
circumstances and with respect to the same Advances or other Obligations payable
hereunder to both such Lender and such Participant.  Each Borrower hereby grants
to any Participant a continuing security interest in any deposits, moneys or
other property actually or constructively held by such Participant as security
for the Participant’s interest in the Advances.

                        (c)     Any Lender may with the consent of Agent which
shall not be unreasonably withheld or delayed sell, assign or transfer all or
any part of its rights under this Agreement and the Other Documents to one or
more additional banks or financial institutions and one or more additional banks
or financial institutions may commit to make Advances hereunder (each a
“Purchasing Lender”, and together with each Participant, each a “Transferee” and
collectively the “Transferees”), in minimum amounts of not less than Five
Million Dollars ($5,000,000.00), pursuant to a Commitment Transfer Supplement,
executed by a Purchasing Lender, the transferor Lender, and Agent and delivered
to Agent for recording.  Upon such execution, delivery, acceptance and
recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose.  Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting

79




adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

                        (d)     Agent shall maintain at its address a copy of
each Commitment Transfer Supplement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of each Lender and
the outstanding principal, accrued and unpaid interest and other fees due
hereunder.  The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrowers, Agent and Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advance recorded therein
for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowers or any Lender at any reasonable time and from time to
time upon reasonable prior notice.  Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender upon the effective date of
each transfer or assignment to such Purchasing Lender.

                        (e)     Each Borrower authorizes each Lender to disclose
to any Transferee and any prospective Transferee any and all financial
information in such Lender’s possession concerning such Borrower which has been
delivered to such Lender by or on behalf of such Borrower pursuant to this
Agreement or in connection with such Lender’s credit evaluation of such
Borrower.

          16.4.     Application of Payments.  Agent shall have the continuing
and exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations.  To the extent that
any Borrower makes a payment or Agent or any Lender receives any payment or
proceeds of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.

          16.5.     Indemnity.  Each Borrower shall indemnify Agent, each Lender
and each of their respective officers, directors, Affiliates, attorneys,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including reasonable fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against Agent or any Lender in any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto, except to the extent that any of the foregoing arises out of the
willful misconduct of the party being indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable judgment). 

80




Without limiting the generality of the foregoing, this indemnity shall extend to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
(including fees and disbursements of counsel) asserted against or incurred by
any of the indemnitees described above in this Section 16.5 by any Person under
any Environmental Laws or similar laws by reason of any Borrower’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials, including Hazardous Substances and Hazardous Waste, or other Toxic
Substances.  Additionally, if any taxes (excluding taxes imposed upon or
measured solely by the net income of Agent and Lenders, but including any
intangibles taxes, stamp tax, recording tax or franchise tax) shall be payable
by Agent, Lenders or Borrowers on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the Other
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, Borrowers will pay (or
will promptly reimburse Agent and Lenders for payment of) all such taxes,
including interest and penalties thereon, and will indemnify and hold the
indemnitees described above in this Section 16.5 harmless from and against all
liability in connection therewith.

          16.6.     Notice.   Any notice or request hereunder may be given to
Borrowing Agent or any Borrower or to Agent or any Lender at their respective
addresses set forth below or at such other address as may hereafter be specified
in a notice designated as a notice of change of address under this Section.  Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6.  Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:

                        (a)     In the case of hand-delivery, when delivered;

                        (b)     If given by mail, four days after such Notice is
deposited with the United States Postal Service, with first-class postage
prepaid, return receipt requested;

                        (c)     In the case of a telephonic Notice, when a party
is contacted by telephone, if delivery of such telephonic Notice is confirmed no
later than the next Business Day by hand delivery, a facsimile or electronic
transmission, a Website Posting or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);

                        (d)     In the case of a facsimile transmission, when
sent to the applicable party’s facsimile machine’s telephone number, if the
party sending such Notice receives confirmation of the delivery thereof from its
own facsimile machine;

                        (e)     In the case of electronic transmission, when
actually received;

81




                        (f)     In the case of a Website Posting, upon delivery
of a Notice of such posting (including the information necessary to access such
site) by another means set forth in this Section 16.6; and

                        (g)     If given by any other means (including by
overnight courier), when actually received.

           Any Lender giving a Notice to Borrowing Agent or any Borrower shall
concurrently send a copy thereof to the Agent, and the Agent shall promptly
notify the other Lenders of its receipt of such Notice.

 

(A)

If to Agent or PNC at:

 

 

 

 

 

Steel City Capital Funding

 

 

c/o PNC Bank, National Association

 

 

70 East 55th Street

 

 

New York, NY  10022

 

 

Attention:  Kevin M. Madigan,

 

 

                  Managing Director

 

 

Telephone:  (212) 303-0054

 

 

Facsimile:  (212) 303-0067

 

 

 

 

 

if there is more than one Lender hereunder, with a copy to:

 

 

 

 

 

PNC Bank, National Association

 

 

PNC Agency Services

 

 

PNC Firstside Center

 

 

500 First Avenue, 4th Floor

 

 

Pittsburgh, Pennsylvania 15219

 

 

Attention:          Lisa Pierce

 

 

Telephone:        (412) 762-6442

 

 

Facsimile:          (412) 762-8672

 

 

 

 

 

with an additional copy to:

 

 

 

 

 

Pitney Hardin LLP

 

 

U.S.Mail  PO Box 1945

 

 

Morristown, NJ 07962-1945

 

 

Courier:  200 Campus Drive

 

 

Florham Park, NJ 07932

 

 

Attention:  Linda K. Smith

 

 

Telephone:  (973) 966-8420

 

 

Facsimile:  (973) 966-1015

 

 

 

 

(B)

If to a Lender other than Agent, as specified on the signature pages hereof

82




 

(C)

If to Borrowing Agent or any Borrower:

 

 

 

 

 

Intelligroup, Inc.

 

 

499 Thornall Street

 

 

Edison, New Jersey 08837

 

 

Attention:  Madhu Poomalil

 

 

Telephone:  (732) 362-2134

 

 

Telecopier:  (732) 362-2106

 

 

 

 

 

with a copy to:

 

 

 

 

 

Intelligroup, Inc.

 

 

499 Thornall Street, 11th Floor

 

 

Edison, New Jersey 08837

 

 

Attention:       Legal Dept.

 

 

Telephone:     (732) 362-2136

 

 

Facsimile:      (732) 626-6010

          16.7.     Survival.  The obligations of Borrowers under Sections 3.7,
3.8, 3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations.

          16.8.     Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

          16.9.     Expenses.  All costs and expenses including reasonable
attorneys’ fees (including the allocated costs of in house counsel) and
disbursements incurred by Agent on its behalf or on behalf of Lenders and
Lenders (a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral, or (b) in connection with the entering into,
modification, amendment, administration and enforcement of this Agreement or any
consents or waivers hereunder and all related agreements, documents and
instruments, or (c) in instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
maintaining, preserving or enforcing any of Agent’s or any Lender’s rights
hereunder and under all related agreements, documents and instruments, whether
through judicial proceedings or otherwise, or (d) in defending or prosecuting
any actions or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with any Borrower or any Guarantor or (e) in connection with any
advice given to Agent or any Lender with respect to its rights and obligations
under this Agreement and all related agreements, documents and instruments, may
be charged to Borrowers’ Account and shall be part of the Obligations.

          16.10.     Injunctive Relief.  Each Borrower recognizes that, in the
event any Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

83




          16.11.     Consequential Damages.  Neither Agent nor any Lender, nor
any agent or attorney for any of them, shall be liable to any Borrower or any
Guarantor (or any Affiliate of any such Person) for indirect, punitive,
exemplary or consequential damages arising from any breach of contract, tort or
other wrong relating to the establishment, administration or collection of the
Obligations or as a result of any transaction contemplated under this Agreement
or any Other Document.

          16.12.     Captions.  The captions at various places in this Agreement
are intended for convenience only and do not constitute and shall not be
interpreted as part of this Agreement.

          16.13.     Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

          16.14.     Construction.  The parties acknowledge that each party and
its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.

          16.15.     Confidentiality; Sharing Information.

           Agent, each Lender and each Transferee shall hold all non-public
information obtained by Agent, such Lender or such Transferee pursuant to the
requirements of this Agreement in accordance with Agent’s, such Lender’s and
such Transferee’s customary procedures for handling confidential information of
this nature; provided, however, Agent, each Lender and each Transferee may
disclose such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law or
court order, Agent, each Lender and each Transferee shall use its reasonable
best efforts prior to disclosure thereof, to notify the applicable Borrower of
the applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and (ii)
in no event shall Agent, any Lender or any Transferee be obligated to return any
materials furnished by any Borrower other than those documents and instruments
in possession of Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full and this Agreement has
been terminated.  Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to

84




such Lender by such Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such Subsidiary or Affiliate of such Lender, it being understood that any
such Subsidiary or Affiliate of any Lender receiving such information shall be
bound by the provisions of this Section 16.15 as if it were a Lender hereunder. 
Such authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

          16.16.     Publicity.  Each Borrower and each Lender hereby authorizes
Agent to make appropriate announcements of the financial arrangement entered
into among Borrowers, Agent and Lenders, including announcements which are
commonly known as tombstones, in such publications and to such selected parties
as Agent shall in its sole and absolute discretion deem appropriate.

          16.17.     Certifications From Banks and Participants; US PATRIOT
Act.  Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within 10 days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.

XVII

CONTINUING NATURE OF OBLIGATIONS AND SECURITY INTEREST.

          17.1.     Amendment and Restatement.  This Agreement is an amendment
and restatement of the Existing Loan Agreement in its entirety.

          17.2.     Continuing Obligations.

                        (a)     This Agreement is an amendment and restatement
of and a substitution for the Existing Loan Agreement; it is not intended nor
shall it be deemed to constitute a novation of the Obligations which are
outstanding under the Existing Loan Agreement.

                         (b)     All of the Obligations are continuing in nature
and, as of the Closing Date, are due in accordance with the terms of this
Agreement without any defense, offset, counterclaim or recoupment.

                         (c)     The outstanding principal balance with respect
to the Existing Revolving Loan set forth in the definition of such term is
correct as of the date specified.

          17.3.     Continuing Security Interests.  The liens and security
interests in and to the Collateral in favor of PNC which were created under the
Existing Loan Agreement and which are reaffirmed hereunder, are continuing and
uninterrupted liens and security interests.

85




          Each of the parties has signed this Second Amended and Restated
Revolving Credit Loan and Security Agreement as of the day and year first above
written.

ATTEST:

 

INTELLIGROUP, INC.

 

 

 

 

--------------------------------------------------------------------------------

 

By:

/s/ Madhu Poomalil

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Madhi Poomalil

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

ATTEST:

 

EMPOWER, INC.

 

 

 

 

 

 

By:

/s/ Madhu Poomalil

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

Madhu Poomalil

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

STEEL CITY CAPITAL FUNDING, a division of

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Lender and as Agent

 

 

 

 

 

 

By:

/s/ Kevin M. Madigan

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Kevin M. Madigan

 

 

Title:

Managing Director

 

 

 

 

 

 

Commitment Percentage:  100%




STATE OF NEW YORK      )
                                               ) ss.
COUNTY OF NEW YORK  )

          On this _____ day of ______________, 200_, before me personally came
____________________________, to me known, who, being by me duly sworn, did
depose and say that s/he is the __________________ of _______________________,
the [corporation] [limited liability company] described in and which executed
the foregoing instrument; and that s/he signed her/his name thereto by order of
the [board of directors] [management committee] of said [corporation] [limited
liability company].

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

STATE OF NEW YORK     )
                                              ) ss.
COUNTY OF NEW YORK )

          On this _____ day of ______________, 200_, before me personally came
______________________________, to me known, who, being by me duly sworn, did
depose and say that s/he is the __________________ of PNC BANK, NATIONAL
ASSOCIATION, and that s/he was authorized to sign her/his name thereto.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

STATE OF NEW YORK     )
                                              ) ss.
COUNTY OF NEW YORK )

          On this _____ day of ______________, 200_, before me personally came
______________________________, to me known, who, being by me duly sworn, did
depose and say that s/he is the __________________ of _______________________,
the[corporation] [limited liability company] described in and which executed the
foregoing instrument and that s/he signed her/his name thereto by order of the
[board of directors] [management committee] of said [corporation] [limited
liability company].

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 




LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

 

 

Exhibit 1.2

Borrowing Base Certificate

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 5.5(b)

Financial Projections

Exhibit 8.1(k)

Financial Condition Certificate

Exhibit 16.3

Commitment Transfer Supplement

 

 

Schedules

 

 

 

Schedule 1-L/C

Existing Letters of Credit

Schedule 1.2

Permitted Encumbrances

Schedule 4.5

Equipment and Inventory Locations, Real Property

Schedule 4.15(c)

Chief Executive office locations and other office locations

Schedule 4.15(h)

Deposit and Investment Accounts

Schedule 5.1

Consents

Schedule 5.2(a)

States of Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries

Schedule 5.4

Federal Tax Identification Number

Schedule 5.6

Prior Names

Schedule 5.7

Environmental

Schedule 5.8(b)

Litigation

Schedule 5.8(d)

Plans

Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

Licenses and Permits

Schedule 5.14

Labor Disputes

 